Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21   Page 1 of 117 PageID 79




     EXHIBIT 1
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21   Page 2 of 117 PageID 80
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21   Page 3 of 117 PageID 81
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21   Page 4 of 117 PageID 82




      EXHIBIT 2
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21                          Page 5 of 117 PageID 83


                                      Robert D. Johnson, Ph.D., F-ABFT

 EDUCATION

         Ph.D., Analytical Chemistry, 2000-2004
         University of Oklahoma, with Dr. C. LeRoy Blank

         M.S., Analytical Chemistry, 1997-2000
         University of Oklahoma, with Dr. C. LeRoy Blank

         B.S., Biochemistry, 1992-1997
         University of Oklahoma


 WORK EXPERIENCE

 Chief Toxicologist, 2011 to Present, Tarrant County Medical Examiner’s Office, Fort Worth, TX.
     Responsibilities include: Supervision of the day-to-day operation of the Toxicology Division including the
     Toxicology, Drug Chemistry, and Breath Alcohol Calibration laboratories. Assignment of work-related
     duties to the chemists within each laboratory. Administrative case review and final sign-off of all casework
     that has been completed by the laboratory. Optimization of analytical methods currently in use and
     validation of novel analytical methods once they have been developed. Analytical techniques used include:
     LC/MS/MS, GC/MS, LC/UV, GC/FID, GC/NPD, ELISA, and FTIR. Research activities in numerous areas
     including analytical methodology and epidemiological studies on the prevalence of drugs in the drinking
     driver population are ongoing.



 Senior Research Chemist, 2006 to 2011, Bioaeronautical Sciences Research Laboratory, Civil Aerospace
     Medical Institute, Federal Aviation Administration, Oklahoma City, OK.
     Responsibilities included: conducting research on pertinent cutting edge toxicological problems;
     identifying and quantifying drugs in human specimens from fatal aircraft accident victims and other land
     and sea accidents as directed by the NTSB; identifying unknown compounds in various biological
     specimens; equipment maintenance; preparation of drug standards; reviewing casework; developing new
     and more efficient analytical methods. Analytical techniques used include: LC/MS, GC/MS, LC/UV,
     GC/FID, GC/TCD, ELISA, FPIA, and IR.
     Research activities included the development of an LC/MS general unknown screening procedure and the
     differentiation between consumed ethanol and ethanol formed postmortem. Following the development of a
     novel method for the analysis of serotonin metabolites in urine via LC/MS in 2004 we worked on the
     application of this methodology to forensic blood specimens. Other projects included: utilizing LC/MS for
     the identification of large, thermally labile compounds found in various herbal medications, and applying
     linear ion-trap technology to drug analysis to increase sensitivity and selectivity.



 Research Chemist, December 2001 to 2006, Bioaeronautical Sciences Research Laboratory, Civil Aerospace
     Medical Institute, Federal Aviation Administration, Oklahoma City, OK.
     Responsibilities included: conducting research on pertinent cutting edge toxicological problems;
     identifying and quantifying drugs in human specimens from fatal aircraft accident victims and other land
     and sea accidents as directed by the NTSB; identifying unknown compounds in various specimens;



                                                                                                                1
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21                             Page 6 of 117 PageID 84


     equipment maintenance; preparation of drug standards; reviewing casework; developing new and more
     efficient analytical methods.



     Graduate Research Assistant, 1997 to 2001, University of Oklahoma. Research conducted in the laboratory
         of Dr. C. LeRoy Blank.

     Research responsibilities included chemical and biological investigation of novel neurotoxins.
     Determination and identification of trace endogenous and exogenous biologically active molecules
     (pmol/fmol concentrations) in various biological media, HPLC/EC (design, method development, and
     utilization), mitochondrial interactions, kinetics, reactive O 2 species quantitation, electrochemistry, and
     laboratory animal techniques. Also designed and constructed a potentiostat for the control of a quartz
     crystal microbalance. This project involved electronics and computer design.
     Laboratory responsibilities included safety training for all laboratory personnel, maintenance of safety and
     chemical waste documentation, chemical inventory, coordination and facilitation of group meetings, design
     and supervision of undergraduate research, normally involving two to six undergraduates, and composing
     and reviewing written materials for publication.



     Head Teaching Assistant for Honors General Chemistry, 1999 to 2001, University of Oklahoma, Dept. of
        Chemistry and Biochemistry.

     Responsibilities included coordination of laboratory activities, anticipation and solving of problems,
     equipment maintenance, preparation and grading of exams, experiment preparation, and normal duties such
     as teaching laboratory technique, sample analysis, and statistical treatment of data, as well as overseeing
     proper chemical waste and safety procedures.
     Teaching Assistant for General Chemistry, 1997 to 1999, University of Oklahoma, Dept. of Chemistry and
         Biochemistry.

         Responsibilities included teaching fundamental laboratory techniques, anticipation and solving of
         problems, equipment maintenance, and preparation and grading of laboratory reports and exams.

     Undergraduate Research Assistant, 1993-97, University of Oklahoma, Dept. of Chemistry and
        Biochemistry.

         Responsible for determining the effects of several novel neurotoxins on the mitochondria. Involved
         isolation of viable mitochondria cells from the liver of a rat, and subsequent experimentation with
         those cells.



 TRAINING PROGRAMS
 - Cannabis Impaired Driving: Where are we in 2020?, 2020
 - Recommended Specimens, Scope, Cutoffs, and Strategies for DUID Testing & the Impact of Stop Limit
   Tests, 2019
 - Best Practices for Investigation of Overdose Deaths, 2019
 - Ethanol in Forensic Casework: Strategies for Analysis and Interpretation, 2019
 - Cannabis in DUID Investigations, 2018
 - From the Street to the Lab, Updated Trends and Case Reports for NPSs, 2018
 - General Principles of Drug Pharmacokinetics, 2017
 - Opioids in DUID Investigations, 2016
 - Alcohol Concentration Extrapolation, 2016


                                                                                                                    2
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21                       Page 7 of 117 PageID 85


 -   Advanced Mass Spectrometry (MS) Techniques for Forensic Analysis: What Does the Future Hold?, 2016
 -   The Role of Benzodiazepines in DUID, 2015
 -   Laboratory Accreditation: A Look at Accrediting Bodies and the Top 10 Assessment Findings, 2014
 -   Implementing the DUID Laboratory Recommendations (SOFT/AAFS Drugs and Driving Committee
     Workshop), 2014
 -   Novel Psychoactive Substances, 2014
 -   Beyond the Numbers: An Objective Approach to Forensic Toxicological Interpretation, 2013
 -   Developments in Emerging and Designer Drug Markets, 2013
 -   The Robert F. Borkenstein Course on the Effects of Drugs on Human Performance, 2012
 -   Using Pharmacokinetics to Analyze Forensic Toxicology Cases, 2012
 -   Flawed Forensics: Recognizing and Challenging Misleading Forensic Evidence and Disingenuous Expert
     Testimony, 2012
 -   The Robert F. Borkenstein Course on Alcohol and Highway Safety: Testing, Research and Litigation, 2011
 -   Controlled Ethanol Dosing Study at the Breath Test Operator School, 2011
 -   Effective Courtroom Demeanor, 2011
 -   Federal Executive Board, Leadership and Management Training, 2010
 -   Testifying Skills and Report Writing, 2010
 -   The Tools for DIY Methods Validation, 2010
 -   Tips, Tricks and Methods from Current Practitioners of LC/MS in Toxicology, 2010
 -   Forensic Applications of Raman Spectroscopy, 2010
 -   Chemometrics for Forensic Scientists, 2010
 -   Good Measurement Practices in the Proper use and Calibration of Balances and Pipettes, 2010
 -   ABFT Certification Preparation Class, 2009
 -   Oxymorphone Pharmacology, 2009
 -   SOP Writing for ISO 17025 Accreditation, 2009
 -   “Newer” Prescription Drugs: Impairment Potential and Identified Polypharmacies, 2009
 -   The Phamacokinetics of Oxymorphone, 2009
 -   4000 QTrap System Small Molecule Training with Compound Screening, 2009
 -   Gas Chromatography Tips and Tricks, 2009
 -   Overview of Biomarkers of Alcohol Testing: Emerging Trends and Forseen Applications, 2008
 -   TSQ Quantum Operations, 2008
 -   Opioids and Pain Management, 2008
 -   Fundamentals of LC/MS/MS, 2008
 -   Expert Testimony for the Prosecutor and Scientist, 2008
 -   Zolpidem — From Analysis to Interpretation, 2008
 -   Applications of LC-MS in Human and Veterinary Toxicology, 2008
 -   LTQ XL Operations. Linear Ion-trap Fundamentals, 2008
 -   HPLC Column Fundamentals and the Use of Alternate Selectivity in HPLC Analysis, 2007
 -   Beyond Herbals: The Toxicology of Plants, 2007
 -   New Antidepressants & Antiepileptics: Clinical Pharmacology, Pharmacogenomics, Gene Expression, and
     Neurobiology of Depression and Suicide, 2006
 -   Pharmacokinetics in Forensic Toxicology, 2006
 -   ISO RD&E Applications. Management of R&D Organizations, 2006
 -   EPA waste management training, 2006
 -   Research, Writing, and Reviewing: A Guide to Designing, Conducting, Writing, Publishing, and Analyzing
     Scientific Research, 2006
 -   Statistics for Analytical Chemists: Calibration, Detection, and Quantitation, 2005
 -   The Postmortem “Blood Drug Screen”: Analytical and Managerial Approaches, 2005
 -   Anatomical, Pathological and Physiological Foundations of Toxicity, 2005
 -   Statistics and Method Validation, 2004
 -   Application of the Principles of Pharmacology and Pharmacokinetics to the Interpretation of Drug Blood
     Levels, 2004
 -   FBI Laboratory Symposium on Forensic Toxicology, 2004
 -   Tryptamines and Other Psychotropic Substances: Analysis, Toxicology, and Pharmacology, 2004
 -   Advanced Mass Spectrometry Theory and Interpretation, 2004
 -   American Heart Association Heartsaver CPR/AED training, 2004

                                                                                                              3
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21                           Page 8 of 117 PageID 86


 -    Medical Aspects of Aviation Accident Investigation, 2004
 -    Principles of Sample Preparation, 2003
 -    Techniques in Solid-Phase Extraction, 2003
 -    Techniques of Ion Trap GC/MS, 2002
 -    OSHA Bloodborne Pathogens Training, 2002-present, renewed annually
 -    Pharmacology and Toxicology of Brain Drugs, 2002
 -    CPR and Emergency Care, 2002
 -    Radioactive Waste Management, 1997
 -    Hazardous Waste Management, 1997
 -    Fire Safety and Chemical Waste Management, 1993-2001, renewed annually
 -    Research Animal Care and Usage, 1995
 -    Radiation Handling and Safety, 1993


 PUBLICATIONS
 1. Lewis, R.J., Kemp, P.M., Johnson, R.D. Paroxetine in Postmortem Fluids and Tissues from Nine Aviation
    Accident Victims. J. Anal. Toxicol., 39: 637-41 (2015).

 2. Lewis, R.J., Angier, M.K., Johnson, R.D. False Carbamazepine Positives Due to 10,11-Dihydro-10-
    Hydroxycarbamazepine Breakdown in the GC-MS Injector Port. J. Anal. Toxicol., 38: 519-523 (2014).

 3. Johnson, R.D., Botch-Jones, S.R., Lewis, C.A., Flowers, T. An Evaluation of 25B-, 25C-, 25D-, 25H-, 25I-,
    and 25T2-NBOMe via Lc-MS-MS: Method Validation and Analyte Stability. J. Anal. Toxicol., 38: 479-484
    (2014).

 4. Botch-Jones, S.R., Johnson, R.D., Kleinschmidt, K., Bashaw, S., Ordonez, J. Diphenhydramine’s Role in
    Death Investigations: An Examination of Diphenhydramine Prevalence in 2 US Geographical Areas. Am J
    Forensic Med Pathol., 35: 181-85 (2014).

 5.    Lewis, R.J., Angier, M.A., Williamson, K.S., Johnson R.D., Analysis of Sertraline in Postmortem Fluids
       and Tissues in 11 Aviation Accident Victims J. Anal. Toxicol., (2013). J. Anal. Toxicol., 37: 208-216
       (2013).

 6.    Johnson, R.D., Botch, S.R. The Stability of Four Designer Drugs: MDPV, Mephedrone, BZP, and TFMPP
       in Three Biological Matrices under Various Storage Conditions. J. Anal. Toxicol., 37: 51-55 (2013).

 7.    Lewis, R.J., Angier, M.A., Williamson, K.S., Johnson R.D., Analysis of Sertraline in Postmortem Fluids
       and Tissues in 11 Aviation Accident Victims DOT/FAA/AM-12/17 (2012)

 8.    Johnson, R.D., Botch, S.R. The Screening of Forensic Blood, Urine, and Tissue Specimens for Xenobiotics
       Using Ion-Trap LC/MS/MS. J. Anal. Toxicol., 35: 65-74 (2011).

 9.    Botch, S.R., Johnson, R.D., Ricuarte, E.M., Selensky, M. Benzodiazepine Use in Pilots of Civil Aviation
       Accidents: 1990-2008 Toxicology and Autopsy Findings. DOT/FAA/AM-11/2 (2011)

 10. Lewis, R.J. Ritter, R.M., Johnson, R.D., Crump, R.W. Postmortem Concentrations of Tramadol and o-
     Desmethyltramadol in 11 Aviation Accident Fatalities. DOT/FAA/AM-10/19 (2010)

 11. Johnson, R.D., General Unknown Screening by Ion Trap LC/MS/MS. DOT/FAA/AM-10/8 (2010)

 12. Johnson, R.D., Lewis, R.J., Angier, M.K. False Carbamazepine Positives due to 10,11-Dihydro-10-
     hydroxycarbamazepine Breakdown in the GC/MS Injector Port. DOT/FAA/AM-10/4 (2010)

 13. Botch, S.R., Johnson R.D., Chaturvedi, A.K., Lewis, R.J. Distribution of Oxycodone in Postmortem Fluids
     and Tissues. DOT/FAA/AM-10/11, (2010).

 14. Botch, S.R., Johnson, R.D. Civilian Aviation Fatalities Involving Pilot Ethanol and a Previous Record of
     Substance Abuse. Aviat. Space. And environ. Med., 80: 1-4 (2009)

                                                                                                                 4
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21                          Page 9 of 117 PageID 87


 15. Johnson, R.D., Lewis, R.J. Determination of Etomidate in Human Postmortem Fluids and Tissues.
     DOT/FAA/AM-09/03 (2009)

 16. Botch, S.R., Johnson, R.D. Alcohol Related Aviation Accidents Involving Pilots with Previous Alcohol
     Offenses. DOT/FAA/AM-08/22 (2008)

 17. Botch, S.R., Johnson, R.D. Drug Usage in Pilots Involved in Aviation Accidents Compared With Drug
     Usage in the General Population: From 1990 to 2005. DOT/FAA/AM-08/10 (2008)

 18. Botch, S.R., Johnson, R.D. Antiemetic and Sedative Levels Found Together in 26 Civil Aviation Pilot
     Fatalities, 2000 to 2006. Aviat. Space. And environ. Med., 79: 607-610 (2008)

 19. Singer, P.P., Jones, G.R., Lewis, R.J., and Johnson, R.D., Loss of Vitreous Ethanol in Drowning Cases. J.
     Anal. Toxicol., 31: 522-525 (2007).

 20. Canfield, D.V., Brink, J.D., Betz, K.M., Johnson, R.D., Lewis, R.J., and Dubowski, K.M. Clarification of
     Ethanol Positive Case Using Urine Serotonin Metabolite Ratio. J. Anal. Toxicol., 31: 592-595 (2007).

 21. Botch, S.R., Johnson, R.D. Antiemetics with Concomitant Sedative use in Civil Aviation Pilot Fatalities
     from 2000 to 2006. DOT/FAA/AM-07/29, (2007).

 22. Johnson, R.D., Lewis, R.J., Angier, M.A. The Distribution of Fluoxetine in Human Fluids and Tissues. J.
     Anal. Toxicol., 31: 409-414 (2007).

 23. Lewis, R.J., Johnson R.D., Angier, M.A. The Distribution of Fluoxetine and Norfluoxetine in Postmortem
     Fluids and Tissues. DOT/FAA/AM-07/15, (2007).

 24. Canfield, D.V., Brink, J.D., Betz, K.M., Johnson, R.D., Lewis, R.J., and Dubowski, K.M. Postmortem
     Ethanol Testing Procedures Available to the Accident Investigator. DOT/FAA/AM-07/22, (2007).

 25. Johnson, R.D., Lewis, R.J., Angier, M.A. The Postmortem Distribution of Vardenafil (Levitra®) in an
     Aviation Accident Victim with an Unusually High Blood Concentration. J. Anal. Toxicol., 31: 328-333
     (2007).

 26. Canfield, D.V., Dubowski K.M., Lewis, R.J., Johnson, R.D. “Distribution of Two Common Antisecretory
     Drugs in Biological Specimens Collected in Aviation Accidents,” ToxTalk, 31: 6 (2007).

 27. Lewis, R.J., Johnson, R.D., Whinnery, J.E., and Forster, E.M. Aircraft-Assisted Pilot Suicides in the United
     States, 1993-2002. Arch. Suicide Res., 11: 149-161 (2007).

 28. Caldwell, D.C., Lewis, R.J., Shaffstall, R.M., and Johnson, R.D. The Sublimation Rate of Dry Ice
     Packaged in Commonly Used Quantities by the Air Cargo Industry. Department of Transportation, Federal
     Aviation Administration, DOT/FAA/AM-06/19, (2006).

 29. Johnson, R.D., Lewis, R.J., Angier, M.A. The LC/MS Quantitation of Vardenafil (Levitra) in Postmortem
     Biological Specimens. Department of Transportation, Federal Aviation Administration, DOT/FAA/AM-
     06/17, (2006).

 30. Lewis, R.J., Johnson R.D., Blank, C.L. Quantitative Determination of Sildenafil (Viagra®) and Its
     Metabolite (UK-103,320) in Fluid and Tissue Specimens Obtained from Six Aviation Fatalities. J. Anal.
     Toxicol., 30: 14-20 (2006).

 31. Johnson, R.D., Lewis, R.J., Whinnery, J.E., and Forster, E.M. Aeromedical Aspects of Findings from
     Aircraft-Assisted Pilot Suicides in the United States, 1993-2002. Department of Transportation, Federal
     Aviation Administration, DOT/FAA/AM-06/5, (2006).

 32. Johnson, R.D. and Lewis, R.J. Simultaneous Quantitation of Atenolol, Metoprolol, and Propranolol in
     Biological Matrices Via LC/MS. Extended Abstract, J. Anal. Toxicol., 30: 125 (2006).

                                                                                                                 5
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21                         Page 10 of 117 PageID 88


  33. Johnson, R.D. and Lewis, R.J. Quantitation of Atenolol, Metoprolol, and Propranolol in Postmortem
      Human Fluid and Tissue Specimens Via LC/APCI-MS. Forensic Sci. Int., 156: 106-17 (2006).

  34. Johnson R.D. and Lewis, R.J. Identification of Sildenafil (Viagra®) and Its Metabolite (UK-103,320) in Six
      Aviation Fatalities. Department of Transportation, Federal Aviation Administration, DOT/FAA/AM-06/2,
      (2006).

  35. Johnson R.D., Lewis, R.J., Botch, S.R., and Canfield, D.V. The Prevalence of Illicit Drugs in US Aviation
      Accident Pilot Fatalities Between 1995 and 2004: Part I, Marijuana. Extended Abstract, Aviat, Space
      Environ. Med., 77 226 (2006).

  36. Lewis, R.J., Johnson R.D., Botch, S.R., and Canfield, D.V. The Prevalence of Illicit Drugs in US Aviation
      Accident Pilot Fatalities Between 1995 and 2004: Part II, Cocaine. Extended Abstract, Aviat, Space
      Environ. Med., 77 226 (2006).

  37. Botch, S.R., Lewis, R.J., Johnson R.D., and Canfield, D.V. The Prevalence of Illicit Drugs in US Aviation
      Accident Pilot Fatalities Between 1995 and 2004: Part III, Methamphetamine. Extended Abstract, Aviat,
      Space Environ. Med., 77 226-7 (2006).

  38. Lewis, R.J., Johnson, R.D., and Hattrup, R.A. Simultaneous Analysis of Thebaine, 6-MAM and 6 abused
      Opiates in Postmortem Fluids and Tissues using Zymark ® Automated Solid-Phase Extraction and Gas
      Chromatography-Mass Spectrometry. J. Chrom B., 822: 137-45 (2005).

  39. Johnson, R.D., Lewis, R.J., and Hattrup, R.A. Poppy Seed Consumption or Opiate Use: The Determination
      of Thebaine and Opiates of Abuse in Postmortem Fluids and Tissues. Department of Transportation,
      Federal Aviation Administration, DOT/FAA/AM-05/11, (2005).

  40. Johnson, R.D. and Lewis, R.J., Simultaneous Quantitation of Atenolol, Metoprolol, and Propranolol in
      Biological Matrices Via LC/MS. Department of Transportation, Federal Aviation Administration,
      DOT/FAA/AM-05/10, (2005).

  41. Johnson, R.D., Lewis, R.J., Canfield, D.V., Dubowski, K.M., Blank, C.L. Utilizing the Urinary 5-HTOL/5-
      HIAA Ratio to Determine Ethanol Origin in Civil Aviation Accident Victims. J. Forensic Sci., 50: 670-5
      (2005).

  42. Johnson, R.D., Lewis, R.J. Potentially Toxic Sertraline Levels in General Aviation Accidents: A Multi-
      Case Study. Extended Abstract, Aviat, Space Environ. Med., 76 211 (2005).

  43. Lewis, R.J., Johnson, R.D. Toxicological Findings from Aircraft-Assisted Pilot Suicides in the Unbited
      States, 1993-2002. Extended Abstract, Aviat, Space Environ. Med., 76 211 (2005).

  44. Lewis, R.J., Johnson, R.D., Angier, M.K., Vu, N.T. Ethanol Formation in Unadulterated Postmortem
      Tissues. Forensic Sci. Int., 146: 17-24 (2004).

  45. Brooks, B.W., C. Chambliss, C.K., Stanley, J.K., Ramirez, A., Banks, K.E. Johnson, R.D., Lewis, R.J.
      Determination of Select Antidepressants in Fish from an Effluent-dominated Stream. Environ. Toxicol.
      Chem., 24: 124-9 (2004).

  46. Johnson, R.D., Lewis, R.J., Canfield, D.V., Dubowski, K.M., Blank, C.L. Accurate Assignment of Ethanol
      Origin in Postmortem Urine: A Case Study. Department of Transportation, Federal Aviation
      Administration, DOT/FAA/AM-04/13, (2004).

  47. Johnson, R.D., Lewis, R.J., Canfield, D.V., Blank, C.L. Accurate Assignment of Ethanol Origin in
      Postmortem Urine: The LC/MS Determination of Serotonin Metabolites. J. Chrom B., 805: 223-34 (2004).

  48. Johnson, R.D., Lewis, R.J., Canfield, D.V. Formation of Ethanol in Postmortem Tissues. Department of
      Transportation, Federal Aviation Administration, DOT/FAA/AM-04/04, (2004).


                                                                                                                  6
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21                             Page 11 of 117 PageID 89


  49. Lewis, R.J., Johnson R.D., Canfield, D.V. An Accurate Method for the Determination of Carbon Monoxide
      in Postmortem Blood Using GC/TCD. J. Anal. Toxicol., 28: 59-62 (2004).

  50. Lewis, R.J., Johnson, R.D., Angier, M.K., Ritter, R.M. Analysis of Cocaine, Its Metabolites, Pyrolysis
      Products, and Ethanol Adducts in Postmortem Fluids and Tissues using Zymark Automated Solid-Phase
      Extraction and Gas Chromatography-Mass Spectrometry. J. Chrom B., 806: 141-50 (2004).

  51. Johnson, R.D., Lewis, R.J., Canfield, D.V., Blank, C.L. Ethanol Origin in Postmortem Urine: The LC/MS
      Determination of Serotonin Metabolites. Extended Abstract, J. Anal Tox., 28: 297 (2004).

  52. Brooks B.W., Chambliss K.C., Stanley J.K., Ramirez A.J., Banks K., Johnson R.D., Lewis R.J.
      Determinatation of select antidepressants in organisms from a municipal effluent-dominated stream.
      Extended Abstract, ACS National Meeting, American Chemical Society, Division of Environmental
      Chemistry, 44: 1351-55 (2004).

  53. Johnson, R.D., Lewis, R.J., Canfield, D.V., Blank, C.L. Ethanol Origin in Postmortem Urine: An LC/MS
      Determination of Serotonin Metabolites. Department of Transportation, Federal Aviation Administration,
      DOT/FAA/AM-03/18, (2003).

  54. Lewis, R.J., Johnson, R.D., Canfield, D.V. An Accurate Method for the Determination of
      Carboxyhemoglobin in Postmortem Blood. Extended Abstract, J. Anal Tox., 27: 182 (2003).

  55. Lewis, R.J., Johnson, R.D., Southern, T.L., Canfield, D.V. Distribution of Butalbital in Biological Tissues
      and Fluids from Non-Overdose Cases. J. Anal Toxicol., 27: 145-8 (2003).

  56. Johnson, R.D., Lewis, R.J., Canfield, D.V. Ethanol origin in Postmortem Urine: The LC/MS Determination
      of Serotonin Metabolites. Human Factors Newsletter, #03-13, July/August, (2003).

  57. Lewis, R.J., Johnson, R.D., Angier, M.K., Ritter, R.M. Analysis of Cocaine, Its Metabolites, Pyrolysis
      Products, and Ethanol Adducts in Postmortem Fluids and Tissues using Zymark Automated Solid-Phase
      Extraction and Gas Chromatography-Mass Spectrometry. Department of Transportation, Federal Aviation
      Administration, DOT/FAA/AM-03/23, (2003).

  58. Brooks, B.W., Chambliss, C.K., Johnson, R.D., Lewis, R.J. Select Pharmaceutical Accumulation In Fish
      Liver, Brain And Muscle. Extended Abstract, GSA Abstracts, 35(6), (2003).

  59. Lewis, R.J., Johnson, R.D., Canfield, D.V. An Accurate Method for the Determination of Carbon
      Monoxide in Postmortem Blood Using GC/TCD. Department of Transportation, Federal Aviation
      Administration, DOT/FAA/AM-02/17, (2002).

  60. Lewis, R.J., Johnson, R.D., Blank, C.L. A Novel Method for the Determination of Sildenafil (Viagra) and
      Its Metabolite (UK-103,320) in Postmortem Specimens using LC/MS/MS and LC/MS/MS/MS.
      Department of Transportation, Federal Aviation Administration, DOT/FAA/AM-00/20, (2000).


  MEMBERSHIPS, HONORS, and AWARDS
   - Organization of Scientific Area Committees, Forensic Toxicology Subcommittee Chair, 2020-Present
    -       National Safety Council, Alcohol Drugs and Impairment Division Chair, 2019-present
    -       Society of Forensic Toxicologists Continuing Education Committee Chair, 2018-present
    -       Society of Forensic Toxicologists, ToxTalk Editor, 2018-present
        -   National Safety Council, Alcohol Drugs and Impairment Division Vice Chair, 2017
        -   SOFT/TIAFT Scientific Program Co-Chair, 2017
        -   Journal of Analytical Toxicology Editorial Board, 2016-present
        -   Journal of Analytical Toxicology, SOFT Special Issue Editor, 2016

                                                                                                                    7
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21                             Page 12 of 117 PageID 90


     -     President - Southwestern Association of Toxicologists, 2015-2016
     -     Appointed to the NIST Organization for Scientific Area Committees (OSAC) Toxicology subcommittee,
           2014
     -     National Safety Council. Alcohol Drugs and Impairment Division Executive Board, 2013-Present
     -     TCME Graduate Medical Education Committee, 2013-Present
     -     Current Trends in forensic Sciences annual meeting Program Chair, 2012
     -     Diplomate of the American Board of Forensic Toxicology, 2011-Present
     -     Society of Forensic Toxicology, Membership Committee Member, 2011-Present
     -     Office of Aviation Medicine — Superior Accomplishment Award, 2010
     -     Office of Aviation Medicine — Superior Accomplishment Award “Pipette Olympian, Gold Medalist”,
           2010
     -     Office of Aviation Medicine — Group Special Act Award, 2009
     -     Southwestern Association of Toxicologists Member, 2009
     -     Office of Aviation Medicine — Superior Accomplishment Award “Pipette Olympian, Gold Medalist”,
           2009
     -     Office of Aviation Medicine — Superior Accomplishment Award “Pipette Olympian, Gold Medalist”,
           2008
     -     National Safety Council. Alcohol Drugs and Impairment Division Member, 2008-Present
     -     Office of Aviation Medicine — Group Superior Accomplishment Award “Serotonin analysis for a high
           profile case, State of Ohio”, 2007
     -     Office of Aviation Medicine — William E. Collins Publications Award, 2006
     -     Society of Forensic Toxicologists Member, 2005-Present
     -     Office of Aviation Medicine — Group Special Act Award “Accomplishment of research goals”, 2005
     -     Life Sciences and Biomedical Engineering Branch, 2004-2011
     -     Office of Aviation Medicine — Group Special Act Award “Improvement of Toxicological Analysis”,
           2004
     -     The University of Oklahoma’s, Lloyd Swearingen Outstanding Graduant Student Research Award, 2003
     -     Office of Aviation Medicine — Group Special Act Award “Carbon Monoxide Determination in
           Postmortem Blood”, 2002
     -     Department of Chemistry and Biochemistry Outstanding Graduate Teaching Assistant, 1999
     -     Phi Lambda Upsilon, 1997-2001


  PRESENTATIONS

  1. “Best Practices for Investigation of Overdose Deaths”, SOFT, San Antonio, TX, October 2019

  2. “Drugs and Driving” Intoxication Manslaughter, Investigating the Crime Scene – The Crash & Beyond,
         Southlake, TX, January 2019

  3. “The Opioid Impaired Driver” ACMT, Dallas, TX, December 2018



                                                                                                              8
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21                       Page 13 of 117 PageID 91



  4. “Drugs and Driving” Intoxication Manslaughter, Investigating the Crime Scene – The Crash & Beyond,
      Southlake, TX, November 2018

  5. “The Toxicological Investigation of Drug Impaired Driving Cases” SOFT, Minneapolis, MN, October 2018

  6. “Casework in a Medical Examiner’s Office” OSU, Tulsa, OK, July 2018

  7. “Standard for the Scope and Sensitivity of Forensic Toxicological Testing” SOFT, Boca Raton, FL,
      January 2018

  8. “The Designer Drug Challenge” SAT, San Antonio, TX, November 2017

  9. “Opioid Pharmacology”, SOFT Continuing Education Seminar, Fort Worth, TX, October 2017

  10. “The Designer Drug Challenge” SWAFS, Fort Worth, TX, October 2017

  11. “Forensic Toxicology Comparisons: FAA v Medical Examiner’s Office, Oklahoma City OK, April 2017

  12. “Problematic Alcohol Extrapolation Cases”, SOFT, Dallas, TX, October 2016

  13. “Opioids: Postmortem Considerations”, SOFT, Dallas, TX, October 2016

  14. “Emerging Analytes of Interest for Medicolegal Death Investigation”, NIST, Gaithersburg, MD, September
      2016

  15. “Organization of Scientific Area Committees”, Tarrant County Medical Examiner’s Office, August 2016

  16. “The Effects of Drugs on Driving”, Traffic Safety Conference, College Station, TX, May 2016

  17. “The Designer Drug Challenge”, Tarrant County Medical Examiner’s Office, May 2016

  18. “The Effects of Drugs on Driving”, Traffic Safety Conference, Dallas, TX, March 2016

  19. “Toxicology of Drug Facilitated Sexual Assault Cases” Tarrant County Sexual Assault Response Team,
      October 2015

  20. “Drugs and Driving” Texas Municipal Courts Education Center, September 2015

  21. “Drugs and Driving” Today’s Traffic Offender for Arkansas AOC, September 2015

  22. “Drugs, Alcohol, and Driving: A Shift from Alcohol to Drug-Impaired Drivers” National Traffic Court
      Seminar, March 2015

  23. “Implementing the DUID Laboratory Recommendations: Tier II Drugs” SOFT Annual Meeting, October
      2014

  24. “Forensic Toxicology Overview” Tarrant County Medical Examiner’s Office, September 2014.

  25. “Forensic Toxicology Overview” TCME Continuing Education Seminar, September 2013

  26. “Toxicology-Related Child Deaths in Tarrant County Texas: 2010-Present, Southwestern Association of
      Toxicologists, September 2013

                                                                                                            9
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21                         Page 14 of 117 PageID 92




  27. “The Science of Defending the Forensic Blood Draw” TDCAA, Train the Trainers Meeting, August 2013

  28. “Challenges Faced by the Forensic Toxicologist” UT Southwestern Medical Center, Grand Rounds, May
      2012.

  29. “The Toxicology Laboratory” Tarrant County Medical Examiner’s Office, November 2011.

  30. “The Determination of Ethanol Origin in Aviation Accident Victims” Workshop on Current Topics in
      Forensic Science, October 2010.

  31. “LC/MS Method Validation in the Forensic Laboratory” Tarrant County Medical Examiner’s Office,
      September 2010.

  32. “ISO 9001:2008 and the Forensic Laboratory” Southwestern Association of Toxicologists, annual meeting.
      Dallas, TX, April 2010.

  33. “General Unknown Screening by LC/MS. Is This the Future?” Society of Forensic Toxicologists, annual
      meeting. Phoenix, AZ, October 2008.

  34. “General Unknown Screening by LC/MS. Is This the Future?” Southwestern Association of Toxicologists,
      biannual meeting. Fort Worth, TX, March 2008.

  35. The Distribution of Sertraline in Postmortem Fluids and Tissues” Society of Forensic Toxicologists, annual
      meeting. Durham, NC, October 2007.

  36. “The Distribution of Fluoxetine in Postmortem Fluids and Tissues” Society of Forensic Toxicologists,
      annual meeting. Austin, TX, October 2006.

  37. “The Prevalence of Illicit Drugs in US Aviation Accident Pilot Fatalities Between 1995 and 2004: Part I,
      Marijuana” Aerospace Medical Association, annual meeting. Orlando, FL, May 2006.

  38. “The Prevalence of Illicit Drugs in US Aviation Accident Pilot Fatalities Between 1995 and 2004: Part II,
      Cocaine” Aerospace Medical Association, annual meeting. Orlando, FL, May 2006.

  39. “The Prevalence of Illicit Drugs in US Aviation Accident Pilot Fatalities Between 1995 and 2004: Part III,
      Methamphetamine” Aerospace Medical Association, annual meeting. Orlando, FL, May 2006.

  40. “Poppy Seed Consumption or Opiate Use: The Determination of Thebaine and Opiates of Abuse in
      Postmortem Fluids and Tissues” American Academy of Forensic Sciences, annual meeting. Seattle, WA,
      February 2006.

  41. “Simultaneous Quantitation of Atenolol, Metoprolol, and Propranolol in Biological Matrices via LC/MS”
      Society of Forensic Toxicologists, annual meeting. Nashville, TN, October 2005.

  42. “Potentially Toxic Sertraline Levels in General Aviation Accidents: A Multi-Case Study” Aerospace
      Medical Association, annual meeting. Kansas City, MO, May 2005.

  43. “The Quantitation of Sildenafil (Viagra®) and its Metabolite (UK-103,320) in Postmortem Specimens
      Using LC/MS/MS/MS” American Academy of Forensic Sciences, annual meeting. New Orleans, LA,
      February 2005.




                                                                                                             10
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21                           Page 15 of 117 PageID 93



  44. “The Determination of Ethanol Origin in Fatal Aviation Accident Victims: A Multi-Case Study” Society of
      Forensic Toxicologists, annual meeting. Washington D.C., September 2004.


  45. “The Determination of Ethanol Origin in Fatal Aviation Accident Victims: A Case Study” Aerospace
      Medical Association, annual meeting. Anchorage, AK, May 2004.


  46. “Verification of Microbial Ethanol Formation in Humans by Examination of Postmortem Indoleamine
      Metabolites” University of Oklahoma, Department of Chemistry and Biochemistry, April 2004.


  47. “Accurate Assignment of Ethanol Origin in Postmortem Urine: The LC/MS Determination of Serotonin
      Metabolites” University of Oklahoma, Department of Chemistry and Biochemistry, January 2004.


  48. “Ethanol Origin in Postmortem Urine: A LC/MS Determination of Serotonin Metabolites,” Society of
      Forensic Toxicologists, annual meeting. Portland, OR, October 2003.


  49. “An Accurate Method for the Determination of Carbon Monoxide in Postmortem Blood Using GC/TCD,”
      Society of Forensic Toxicologists, annual meeting. Dearborn, MI, October 2002.


  50. “Design and Utilization of a Potentiostat for the Control of an Automated Quartz Crystal Microbalance”
      University of Oklahoma, Department of Chemistry and Biochemistry, February 2001.


  51. “Acetazolamide as an Antifoulant in Marine Paint Systems” University of Oklahoma, Department of
      Chemistry and Biochemistry, January 2000.


  52. “Ion Trap LC/MS for the Determination of Serotonin Metabolites” University of Oklahoma, Department of
      Chemistry and Biochemistry, February 1999.




                                                                                                               11
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21   Page 16 of 117 PageID 94




      EXHIBIT 3
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21   Page 17 of 117 PageID 95
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21   Page 18 of 117 PageID 96
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21   Page 19 of 117 PageID 97




       EXHIBIT 4
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21   Page 20 of 117 PageID 98
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21   Page 21 of 117 PageID 99
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21   Page 22 of 117 PageID 100
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21   Page 23 of 117 PageID 101




        EXHIBIT 5
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21   Page 24 of 117 PageID 102
   Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21                Page 25 of 117 PageID 103

2014 – Southwestern Association of Toxicologist Spring Meeting
2013 – Society of Forensic Toxicologist Conference
2013 – Southwestern Association of Toxicologist Spring Meeting
2013 – New Developments in Clinical Research and Forensic Toxicology Using LC/MS/MS - AB Sciex
        workshop
2013 – LC/MS/MS Validation of a Cannabinoid and Benzodiazepine Method with Comparison to the
        Proposed SWGTOX Method Valiadation Standards - Agilent/RTI workshop
2012 – Society of Forensic Toxicologist Conference
2011 – Society of Forensic Toxicologists Meeting
2011 – Southwestern Association of Toxicologist Spring Meeting 2011
2010 – Society of Forensic Toxicologists Meeting
2010 – Society of Forensic Toxicologist Conference - The Tools for DIY Methods Validation
2010 – Society of Forensic Toxicologist Conference - To Err is Human…To Identify it is Divine
2010 – Southwestern Association of Toxicologists Meeting
2009 – Society of Forensic Toxicologists Conference – Toxicology of Opiate Overdose
2009 – Society of Forensic Toxicologists Conference – Bridging the Gap in Postmortem Laboratory
        Practices and Case Interpretations
2008 – Southwestern Association of Toxicologists Meeting
2006 – Thermo Electron Institute – Finnigan TSQ Quantum Operations



Presentations
2018 – Forensic Toxicology Overview – Tarrant County Medical Examiner’s Office In House Conference
2015 – Poster: NBOMe – A Deadly LSD Look-A-Like – Society of Forensic Toxicologists Meeting –
       Atlanta, Georgia
2015 – Touch Not the Unclean Thing (Youth Drug Awareness) – Refuge Temple Ministries, Inc.
2014 – NBOMe – A Deadly LSD Look-A-Like – Southwestern Association of Toxicologists Meeting
2013 – Be Careful What You Eat – Southwestern Association of Toxicologists Meeting
2010 – Poster: Method Validation of the Combined Analysis of Liquid Biological Specimens and
       Matrix Effects: Tricyclics Antidepressants, SSRIs, Antipsychotics and Other Basic Drugs –
       Society of Forensic Toxicologists Meeting – Richmond, Virginia
2010 – A Practical Guide to Suicide – Southwestern Association of Toxicologists Meeting
2009 – A Practical Guide to Suicide – Tarrant County Medical’s Office Current Trends Conference
2009 – The Eyes Have It – Tarrant County Medical Examiner’s Office In House Conference
2006 – Drug Trends in Teens – Tarrant County Medical Examiner’s Office In House Conference

Publication
Johnson, R.D., Botch-Jones, S.R., Lewis, C.A., Flowers, T. An Evaluation of 25B-, 25C-, 25D-, 25H-, 25I-,
and 25T2-NBOMe via LC-MS-MS: Method Validation and Analyte Stability. J. Anal. Toxicol., 38: 479-484
(2014).
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21   Page 26 of 117 PageID 104




        EXHIBIT 6
     Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21                    Page 27 of 117 PageID 105
                                  CURRICULUM VITAE
                                       D Michelle O’Neal
Present Position:

       •   Senior Forensic Chemist, Tarrant County Medical Examiner’s Office,
           Fort Worth, Texas
           January, 2001

Former Positions:

       •   Forensic Scientist, Fort Worth Police Department Forensic Science Laboratory, Fort Worth, Texas
           December, 1998-September, 2000

       •   Crime Scene Investigator, Arlington Police Department, Arlington, Texas
           August, 1998-December, 1998

       •   Criminalist, Forensic Consultant Services, Fort Worth, Texas
           May, 1989-August, 1998

Formal Education:

       •   Texas Woman’s University, Denton, Texas
              BS Biology, 1997
       •   Tarrant County Junior College, Fort Worth, Texas
               AA, 1991

Certifications Held:

       •   Clandestine Laboratory Investigator, Hazmat Technician I, 1999
       •   Technical Supervisor, Texas Breath Alcohol Program, 2001-10
       •   ANAB-International, Certified Technical Assessor 2015-present
       •   Licensed Texas Forensic Analyst, 2018-present

Courtroom Experience:

       •   Expert Testimony Rendered in Texas and Arkansas courts


Areas of Expertise:

       •   Infrared and ultraviolet-visible spectroscopy, gas chromatography, GC/MS, thin-layer chromatography,
           microscopy
       •   Controlled substance drug analysis
       •   Intoxilyzer 5000 breath alcohol testing/ instrument maintenance




                                                        O’Neal                                    Page 1
       Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21                    Page 28 of 117 PageID 106

Areas of Expertise (continued):

        •   Fingerprint processing/classification
        •   Crime scene photography
        •   Crime scene evaluation and reconstruction, scale model construction
        •   Training and supervision of new employees and interns in areas of expertise
        •   Post mortem trace evidence collection
        •   Anthropological scene processing

Professional Affiliations:

        •   Clandestine Laboratory Investigating Chemists
        •   Southwestern Association of Forensic Scientists; Distinguished Member & Zotter Award Recipient

Special Courses Attended:

   •        Clandestine Drug Lab Methods, Forensic Consultant Services, 1989
   •        Criminalistics, Tarrant County Junior College, 1990
   •        Polarized Light Microscopy, Southwestern Assn. Of Forensic Scientists, 1991
   •        Expert Testimony, Southwestern Assn. Of Forensic Scientists, 1991
   •        Analytical Gas Chromatography, Dallas-Fort Worth Section of the American Chemical Society, 1992
   •        Synthesis of Phenylethylamines Through the Leukart Reaction, Clandestine Laboratory Investigating Chemists,
            1992
   •        Current Trafficking Patterns in LSD, Clandestine Laboratory Investigating Chemists, 1992
   •        Clandestine LSD Synthesis, Clandestine Laboratory Investigating Chemists, 1992
   •        Developments in the Texas Laws on Clandestine Labs, Clandestine Laboratory Investigating Chemists, 1992
   •        An Overview of the Processing and Analysis of Clandestine Labs, Clandestine Laboratory Investigating
            Chemists, 1992
   •        Courtroom Testimony in Clandestine Laboratory Cases, Clandestine Laboratory Investigating Chemists, 1992
   •        Forensic Pathology, Southwestern Assn. Of Forensic Scientists, 1993
   •        Forensic Anthropology, Southwestern Assn. Of Forensic Scientists, 1993
   •        Luminol Use, Southwestern Assn. Of Forensic Scientists, 1993
   •        Interpretation of Blood Spatter, Southwestern Assn. Of Forensic Scientists, 1993
   •        Crime Scene Photography, Southwestern Assn. Of Forensic Scientists, 1993
   •        Use of Lumalite, Southwestern Assn. Of Forensic Scientists, 1993
   •        Clandestine Mehtamphetamine Synthesis, Clandestine Laboratory Investigating Chemists, 1993
   •        Bombs and Booby Traps, Clandestine Laboratory Investigating Chemists, 1993
   •        Advanced Crime Scene Reconstruction, North Louisiana State Crime Lab, 1994
   •        Advanced Forensic Photography, Southwestern Assn. Of Forensic Scientists, 1994
   •        Homicide Investigations, William C. Dear Seminars and Academy, 1996
   •        Forensic Polymer Analysis, FBI, Southwestern Assn. Of Forensic Scientists, 1998
   •        Fingerprint Classification, North Texas Council of Governments Police Academy, 1998
   •        Practical Fire/Arson Scene Search and Evidence Recovery, Public Agency Training Council, 1998
   •        Sexual Assault Investigation, Public Agency Training Council, 1998
   •        Clandestine Drug Methods, S.T.O.P. Narcotics Task Force/Forensic Consultant Services, 1999


                                                            O’Neal                                        Page 2
    Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21                     Page 29 of 117 PageID 107

Special Courses Attended (continued):

•       Safety Procedures in the Clandestine Laboratory Environment, Drug Enforcement Administration, 1999
•       Microtechniques, Drug Enforcement Administration, 1999
•       Expert Testimony, Drug Enforcement Administration, 1999
•       Opium Synthesis, Drug Enforcement Administration, 1999
•       Spectroscopy of Illicit Drugs, Drug Enforcement Administration, 1999
•       Hallucinogens, Drug Enforcement Agency, 1999
•       Quantitative and Qualitative Gas Chromatography, Drug Enforcement Administration, 1999
•       Cocaine Synthesis, Drug Enforcement Administration, 1999
•       Mass Spectrometry, Fundamental and Operational Concepts, Drug Enforcement Administration, 1999
•       Authentication of Reference Drug Standards, Drug Enforcement Administration, 1999
•       Use of the DEA Logo Index, Drug Enforcement Administration, 1999
•       Source Determination of Heroin and Cocaine, Drug Enforcement Administration, 1999
•       Forensic Computing, Drug Enforcement Administration, 1999
•       Clandestine Labs, Drug Enforcement Administration, 1999
•       Clandestine Laboratory Investigation/Safety Certification Program, Drug Enforcement Administration, 1999
•       Intoxilyzer 5000 Instruction of Breath Alcohol Analysis Instrument Operation, Maintenance and Calibration, CMI,
        2001
•       Robert F. Borkenstien Course on Alcohol, Drugs and Highway Safety: Testing, Research and Litigation, Indiana
        University, 2001
•       Intoxilyzer Operator Certification, Tarrant County College, 2001
•       Microcrystalline Analysis and Discussion of Drugs, Southwestern Association of Forensic Scientists, 2001
•       PCP Manufacturing, Drug Enforcement Administration, 2003
•       Writing Analytical Methods for GCMS, Drug Enforcement Administration, 2004
•       Exploring Reduction Methods-Ephedrine to Methamphetamine, Drug Enforcement Administration, 2004
•       Pharmacology of Marihuana, Southwestern Association of Forensic Scientists, 2004
•       GC Quantitation and Validation Methodology, Southwestern Association of Forensic Scientists, 2005
•       Advanced Clan Lab Field Testing, Southwestern Association of Forensic Scientists, 2005
•       Forensic Microspectroscopy, Southwestern Association of Forensic Scientists, 2005
•       SWG Drug: IlluminatIR, Southwestern Association of Forensic Scientists, 2005
•       Pharmacology and Toxicology of Alcohols, TCME, Toxicology Training, 2006
•       Updates in FTIR, ThermoNicolet Training Seminar, 2006
•       IR Interpretation and Forensic Application, Southwestern Association of Forensic Scientists, 2006
•       Successful and Effective Courtroom Testimony, Southwestern Association of Forensic Scientists, 2008
•       Ethics in Forensics, Southwestern Association of Forensic Scientists, 2008
•       Clandestine Labs Update, Southwestern Association of Forensic Scientists, 2008
•       At the Legal Limit +/- Uncertainty, Southwestern Association of Forensic Scientists, 2008
•       Bode Pen/Enhanced Trace Analysis, Southwestern Association of Forensic Scientists, 2008
•       The Ethics of Stewardship/The Stewardship of Ethics, RTI International, 2009
•       Nuisance Plants for Forensic Chemists and Toxicologists, Southwestern Association of Forensic Scientists,
        2009
•       Cosmetic Chemistry, Southwestern Association of Forensic Scientists, 2009
•       Valuable Signature Analysis, Southwestern Association of Forensic Scientists, 2009
•       Polaris Q Operations, Thermo Fisher Scientific, 2009
•       Introduction to Uncertainty in Drug Chemistry and Toxicology, RTI & NIJ, 2010
                                                          O’Neal                                          Page 3
    Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21                      Page 30 of 117 PageID 108
Special Courses Attended (continued):

•       Blood Alcohol Trends, The Making of a Backlog, Southwestern Association of Forensic Scientists, 2010
•       Law & Testimony, Southwestern Association of Forensic Scientists, 2010
•       Drug Analysis Secrets You Wished You Learned in Kindergarten, Southwestern Association of Forensic
        Scientists, 2010
•       Drug Drugs, Analogs and Controlled Substance Analogs Comparison of GC-MS and GC-IRD Methods for the
        Identification of Isomeric Substituted Phenethylamine and Related Drug Substances, Southwestern Association of
        Forensic Scientists, 2010
•       Overview of Digital Evidence Recovery, Southwestern Association of Forensic Scientists, 2010
•       Fibers and Textiles for Forensic Scientists in the Continuing & Professional Education Program, West Virginia
        University Extended Learning, 2012
•       Post-Mortem Changes in the Colorado Plateau, Southwestern Association of Forensic Scientists, 2013
•       Understanding ISO 17025, Southwestern Association of Forensic Scientists, 2013
•       Measurement of Uncertainty, Southwestern Association of Forensic Scientists, 2013
•       Synthetic Cannabinoids, Southwestern Association of Forensic Scientists, 2014
•       NBomes and Other Interesting Trends, Southwestern Association of Forensic Scientists, 2014
•       ASCLD/LAB-International Assessor Training Course, 2014
•       Infrared Analysis Interpretation, Southwestern Association of Forensic Scientists, 2014
•       Catching a Moving Target ‘The Moiety Exchange’, Southwestern Association of Forensic Scientists, 2015
•       Cold Case Investigation, Southwestern Association of Forensic Scientists, 2015
•       Current ‘Drugs’ Southwestern Association of Forensic Scientists, 2015
•       Marihuana Edibles, Southwestern Association of Forensic Scientists, 2015
•       Zombie Apocalypse: In Custody Deaths, Southwestern Association of Forensic Scientists, 2016
•       HPLC Methods, Southwestern Association of Forensic Scientists, 2016
•       Root Cause Analysis, Southwestern Association of Forensic Scientists, 2016
•       Synthetic Cannabinoids; Where Are We Now? Southwestern Association of Forensic Scientists,                  2016
•       Is It Human? Distinguishing Human from Non-Human Skeletal Remains Southwestern Association of
        Forensic Scientists, 2016
•       Fentanyl Analysis and Legal Updates, DEA South Central Lecture Series, 2017
•       Instrument Applications and Leadership in Law Enforcement, DEA South Central
        Lecture Series, 2018
•       Misadventures in Marijuana: Lessons Learned in Legalization, Southwestern Association
        of Forensic Scientists, 2019
•       Current Issues Facing Controlled Substances Labs, Southwestern Association of Forensic
        Scientists, 2019
•       Metabolism and Toxicological Evaluation of Synthetic Cannabinoids, Southwestern
        Association of Forensic Scientists, 2019
•       A New Approach to Statistical Sampling in Forensic Drug Analysis Using Risk Assessment,
        Southwestern Association of Forensic Scientists, 2019
•       Shimadzu Solutions for THC Quantitation in Seized Materials, Southwestern Association of Forensic
        Scientists, 2019
•       The Quantitation pf THC; Is it Hemp or Marijuana, Southwestern Association of Forensic
        Scientists, 2019
•       Instrumental Tips, Tricks and Troubleshooting, DEA South Central Lecture Series, 2020
•       Δ9 THC Semi-Quant Validation and Method Procedure, Southwestern Association of Forensic
        Scientists, Virtual Conference, 2020

                                                           O’Neal                                          Page 4
       Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21                   Page 31 of 117 PageID 109
   Special Courses Attended (continued):

   •        PCP Trends and Challenges in Houston/Case Studies, Southwestern Association of Forensic
            Scientists, Virtual Conference, 2020
   •        CODIS House Bill 1399-Challenges and Successes, Southwestern Association of Forensic
            Scientists, Virtual Conference, 2020
   •        The Impact of Heavy Metals on Cannabis Toxicity, Southwestern Association of Forensic
            Scientists, Virtual Conference, 2020
   •        Collaborative Research for Fundamental Insight into Cannabis Production, Southwestern Association of
            Forensic Scientists, Virtual Conference, 2020
   •        Quality Control: Blind Quality Control Cases, Southwestern Association of Forensic
            Scientists, Virtual Conference, 2020
   •        Drugs an Overview of Methamphetamine and Fentanyl Clandestine Laboratories, Southwestern Association of
            Forensic Scientists, Virtual Conference, 2020
   •        Transforming Crime Scene Investigation, Evidence handling and Management, Southwestern Association of
            Forensic Scientists, Virtual Conference, 2020
   •        Quality: Maintaining Objectivity & Avoiding Cynicism, Southwestern Association of Forensic
            Scientists, Virtual Conference, 2020


Special Courses Instructed:

        •   Chemical Drug Screening, Forensic Consultant Services, 1991 & 1998
        •   Basic Crime Scene Search, North Texas Council of Governments Police Academy, 1991
        •   Crime Scene Photography, Mansfield Police Department and NCTCOG Academy, 1995
        •   Drugs and Alcohol; Texas Wesleyan University 2004-2009
        •   Texas DPS Breath Alcohol Operator Recertification Education, 2001, 2003, 2005 & 2008
        •   Tarrant County District Attorney Alcohol Testing School, 2006
        •   Drugs and Alcohol; Texas DOEP & DWI Education Program Instructor In-Service, 2006
        •   Tarrant County District Attorney Alcohol Testing School, 2006
        •   Drugs and Alcohol; Texas DOEP & DWI Education Program Instructor In-Service, 2006

Presentations:

        •   “High Resolution Digital Scanning of Cyanoacrylate-Developed Prints”, Southwestern Assn. Of Forensic
            Scientists, April 1998 (Poster Presentation)
        •   “Making Sense of Section 481.002(5), Texas Health and Safety Code, Methamphetamine Manufacturing”, Current
            Trends in Forensic Sciences Seminar, 2001
        •   “Smartshops of Amsterdam”, Current Trends in Forensic Science, 2002 and Southwestern Association of
            Forensic Scientists Training Conference, 2003
        •   “Global Drug Seizures”, Poster Presentation based on 2006 World Drug Summary Report, Current
            Trends in Forensic Science, 2008
        •   Forensic Science Ethics—A Discussion (It’s Not So Black and White), Grand Rounds Tarrant County Medical
            Examiner’s Office, 2009
        •   Forensic Chemistry, Forensic Investigation, Research and Education Club, UNT Health Science Center,
            2010
        •   Forensic Drug Chemistry, Tarrant County Defense Bar Luncheon, 2011
        •   “Food Product Tampering Cases”, Grand Rounds Tarrant County Medical Examiner’s Office, 2012

                                                            O’Neal                                       Page 5
     Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21                       Page 32 of 117 PageID 110
Presentations (continued):

       •   “Trends in Controlled Substances-in Tarrant County”, Grand Rounds Tarrant County Medical Examiner’s
           Office, 2013
       •   “Butane Honey Oil, Extracting THC”, Grand Rounds Tarrant County Medical Examiner’s Office, 2014
       •   “Forensic Science Through a Business Perspective: Using Project Foresight” Southwestern Association of Forensic
           Science, 2014
       •   “Anthropology Field Scene Processing”, Grand Rounds Tarrant County Medical Examiners’ Office, 2019

Publications:

       •   “Luminol: The Next Generation”, co-authored with Max Courtney, et al, SWAFS Journal, 18-1, Spring,
           1996
       •   “Clandestine Manufacturing of Methamphetamine”, Tarrant County Medical Examiner Newsletter, April/May
           2002
       •   “Testing, Testing”, MADDvocate Magazine, Winter, 2009

Guest Lectures and Leadership:

       •   Blue Haze Elementary School, Fort Worth, Texas
       •   C.F. Brewer High School, White Settlement, Texas
       •   Texas Wesleyan University, Chemistry Section, Fort Worth, Texas
       •   Circle T Girl Scouts, Whodunit? Fort Worth Museum of Science and History, Fort Worth, Texas
       •   Chairperson, 2003 Southwestern Association of Forensic Scientists Training Conference
       •   Board President, Samaritan House/Villages, 2004-2006
       •   Cowtown Crimesolvers, 2008, 2011
       •   Justin Women’s Club, 2010
       •   Forensic Investigation, Research and Education Club, UNT Health Science Center, 2010
       •   Co-Chair, Current Trend in Forensic Science Annual Conference, 2009-2012
       •   Cowtown Crimesolvers, 2012
       •   Overview of Forensic Chemistry, Chemistry Club, TCU, 2014
       •   Committee Member, DFW Writers’ Workshop Conference, 2014, Volunteer 2016-present
       •   Chairperson, 2003 & 2017 Southwestern Association of Forensic Scientists Training Conference

Professional Offices Held:

       •   Associate Editor, Southwestern Association of Forensic Scientists Journal, 1995-1997
       •   Board of Directors, Southwestern Association of Forensic Scientists, 1999-2000
       •   Board of Directors, Southwestern Association of Forensic Scientists, 2004-2006
       •   President Elect, Southwestern Association of Forensic Scientists, 2007-2008
       •   President, Southwestern Association of Forensic Scientists, 2008-2009
       •   Floyd E. McDonald Scholarship Chair, Southwestern Association of Forensic Scientists, 2008-2011/2015-
           present
       •   Chairman of the Board, Southwestern Association of Forensic Scientists, 2009-2010
       •   Nominating Committee Chairperson, 2010, Southwestern Association of Forensic Scientists
       •   Board of Directors, Southwestern Association of Forensic Scientists, 2013-2015


                                                             O’Neal                                         Page 6
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21   Page 33 of 117 PageID 111




        EXHIBIT 7
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21   Page 34 of 117 PageID 112
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21           Page 35 of 117 PageID 113
  “From Clan Lab to Court”, DEA South Central Laboratory
  November 19, 2009

  Fire Safety in the Workplace class. Tarrant County Fire Marshal's Office. June 10, 2009

  "Blood Borne Pathogens". Tarrant County Medical Examiner's Office. July 20, 2006.

  Current Trends In Forensic Science
  Poster presentation. December 2003.

  Current Trends In Forensic Science
  Poster presentation. December 2002.

  MS Word XP class
  Tarrant County Information Technology Training Center
  May 30, 2002

  Bio-Terrorism Training Course.
  Tarrant County Medical Examiner’s Office. April, 2002

  Current Trends In Forensic Chemistry
  Invited speaker. December 2000.

  GCQ Basic Operations Training Course
  Thermo Quest Institute. June 26-30, 2000

  Basic Latent Fingerprint Comparison.
  Saginaw Police Department. November, 1998

  New Drugs / New Detection Methodologies.
  Southwestern Association of Toxicologists. April 2-4, 1998

  Fingerprint Recovery from Human Skin.
  Arlington Community Center. January, 1998

  Tests for BAC in Highway Safety Programs: Supervision and Expert Testimony
  Indiana University May, 1995

  Breath Test Operators School, Intoxylyzer 5000
  Tarrant Co. Junior College, April, 1995

  Intoxylyzer 5000 Breath Alcohol Analysis
  Instrument Basic Maintenance, Repair, Operation and Calibration
  Owensboro, KY. April, 1995

  FTIR of Fibers
  Southwestern Association of Forensic Scientist
  November, 1994


                                              2
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21        Page 36 of 117 PageID 114



  Advanced Latent Fingerprint Techniques
  Federal Bureau of Investigation Law Enforcement Training School.
  Fort Worth Police Training Academy

  Fort Worth, TX. November, 1993

  Chromatographic Methods in Forensic Chemistry
  Federal Bureau of Investigation
  Quantico, VA. March, 1993

  Techniques of Developing Fingerprints
  Texas Department of Public Safety
  Austin, TX. December, 1992

  Courtroom Testimony and Advanced Chemical Processing for Latent Prints
  Federal Bureau of Investigation Specialized Training
  Southwestern Law Enforcement Institute
  Richardson, TX. August, 1992

  Forensic Chemist Training Seminar
  Drug Enforcement Administration
  McLean, VA. September, 1990

  Clandestine Laboratory Synthesis
  Drug Enforcement Administration South Central
  Laboratory
  Dallas, TX. April, 1990




                                             3
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21   Page 37 of 117 PageID 115




        EXHIBIT 8
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21   Page 38 of 117 PageID 116
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21   Page 39 of 117 PageID 117
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21   Page 40 of 117 PageID 118




        EXHIBIT 9
    Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21                       Page 41 of 117 PageID 119




                      Angela Marie DeTulleo, B.S.                      Senior Forensic Chemist
                      Department of Justice
                      Drug Enforcement Administration
                      Office of Forensic Sciences



                                         AREA OF EXPERTISE
Forensic Discipline

     Drug Chemistry

Expert Testimony
     l      98 Federal Court Testimony

            Brownsville, TX -2                        New Orleans, LA- 2
            Dallas, TX- 14                             Baton Rouge, LA- 1
            Fort Worth, TX- 3                          Lake Charles, LA- 1
            San Antonio, TX- 6
            Pecos, TX- 5                               Tulsa, OK- 1
            Midland, TX- 7                             Oklahoma City, OK- 1
            El Paso, TX- 13
            Waco, TX- 2                                 Las Cruces, NM- 1
            Galveston, TX- 1                            Albuquerque, NM- 4
            Corpus Christi, TX- 3                       Santa Fe, NM- 1
            Houston, TX- 7
            Sherman, TX- 5                             Little Rock, AR- 1
            McAllen, TX- 2                             Gulfport, MS- 1
            Tyler, TX- 2
            Amarillo, TX- 1                            Birmingham, AL- 4
            Del Rio, TX- 3                             Montgomery, AL- 1
            Laredo, TX- 3
     l      13 State and County Court Testimony

            Okmulgee, OK
            Pauls Valley, OK
            Las Cruces, NM
            Lovington, NM
            Pine Bluff, AR
            Fort Worth, TX
            Marshall, AR
            Little Rock, AR
            McKinney, TX
            Tyler, TX
            Gilmer, TX
            Kaufman, TX
            Covington, LA

                                    PROFESSIONAL EXPERIENCE
DRUG ENFORCEMENT ADMINISTRATION
Senior Forensic Chemist
December 1991-Present
      l     Identify and quantitate controlled substances




                                                                                             1 of 3 (1/16/2020)
   Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21                          Page 42 of 117 PageID 120

     l         Testify in Federal, State, and Local Court
     l         Provide Technical Assistance and training courses to law enforcement officers and other
               forensic chemists
     l         Participate in clandestine laboratory and trace drug evidence collection cases
     l         Participate in laboratory oriented duties, such as research, quality assurance, instrument
               maintenance, and other ancillary duties
Training
    l      Forensic Chemist in house training 1991-1992 (7 months)
    l      Forensic Chemist basic training DEA/FBI Academy 1992 (3 weeks)
    l      Clandestine Laboratory Certification DEA/FBI Academy 1993 (2 weeks)
    l      High Hazard Clandestine Laboratory Certification DEA Academy 2011
    l      Advanced Forensic Chemist Technical Seminars
    l      Various scientific conferences
    l      Instructor Development Course DEA Academy
    l      Licensed Paramedic State of Texas (2000)




                                   EDUCATION AND CERTIFICATIONS

Ohio University, Athens, OH (1991)
Bachelor of Science Degree in Forensic Chemistry
Metrocrest Medical Services, Dallas, TX (2000)
Licensed Paramedic

                                      PROFESSIONAL AFFILIATIONS

     l         International Society for Ion Mobility Spectrometry (ISIMS)
     l         Southwestern Association of Forensic Scientists (SWAFS)
     l         Clandestine Laboratory Investigating Chemists (CLIC)
     l         Texas Narcotics Officers Association (TNOA)

                                    PRESENTATIONS AND LECTURES

    l      ISIMS Conferences
           ¡      Jackson Hole, WY 1996
           ¡      Dresden, Germany 1997
           ¡      Hilton Head, SC 1998
           ¡      Halifax, Nova Scotia 2000
           ¡      Honolulu, HI 2006
    l      SWAFS Conference




                                                                                                    2 of 3 (1/16/2020)
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21                 Page 43 of 117 PageID 121

     ¡      El Paso, TX 1997


                                        DISTINCTIONS

 l       Quality Assurance Committee
 l       Environmental Management Committee
 l       Clandestine Laboratory Coordinator
 l       Trace Drug Evidence Collection Coordinator
 l       Class Counselor Basic Forensic Chemist School (2000 and 2013)
 l       Training Officer




                                                                                 3 of 3 (1/16/2020)
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21   Page 44 of 117 PageID 122




     EXHIBIT 10
   Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21                      Page 45 of 117 PageID 123


                      John William McIlroy                               Senior Forensic Chemist
                      Department of Justice                              South Central Laboratory
                      Drug Enforcement Administration                    Dallas, TX
                      Office of Forensic Science


                                          AREA OF EXPERTISE

Forensic Discipline
            Seized Drugs

Expert Testimony
       Testified approximately 11 times

      Federal Court Testimony (9):

              Northern District of Texas (x2)                   Northern District of Alabama
              Southern District of Texas                        Western District of Texas (x3)
              Eastern District of Arkansas                      Eastern District of Texas

      State/County Court Testimony (2)

              State of Oklahoma, Oklahoma City, OK           Circuit court of Faulkner County, Conway, AR


                                     PROFESSIONAL EXPERIENCE
DRUG ENFORCEMENT ADMINISTRATION
    Senior Forensic Chemist/ Forensic Chemist, South Central Laboratory, Dallas, TX, 2014-Present
                 •   Analyze evidence for the presence or absence of controlled and non-controlled
                     substances
                 •   Utilize and maintain a wide range of analytical instrumentation
                 •   Testify in court on analytical findings, when necessary
      Training
                 •   ANAB Forensic Technical Assessor Training (ISO 17025), Little Rock, AR 03/2020
                 •   Wipe Spray Wipe Decon Training, Strategic Response Solutions, West Valley, UT 07/2019
                 •   DEA Emerging Leader Training (#1), Quantico, VA 08/2018
                 •   Field Training Chemist School (FTC #1), Quantico, VA 05/2018
                 •   Advanced Site Safety School #31, Quantico, VA 04/2018
                 •   High Hazard Clandestine Laboratory Safety School #17, Castaic, CA 04/2017
                 •   Instructor Development Course #63, Quantico, VA, 07/2016
                 •   Basic Clandestine Laboratory Safety School, Quantico, VA 07/2015
                 •   Basic Forensic Chemist Training Course #3, Quantico, VA, 09/2014 - 01/2015




                                                                                        Page 1 of 3 (07/21/2020)
  Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21                     Page 46 of 117 PageID 124

MICHIGAN STATE UNIVERSITY
   Graduate Assistant, East Lansing, MI, 2007-2014
              •   Utilized gas chromatography-mass spectrometry (GC-MS), infrared spectroscopy
                  (IR), liquid chromatography-mass spectrometry (LC-MS), & high resolution-mass
                  spectrometry (HR-MS).
              •   Performed independent research projects involving weathering of petroleum
                  products, multivariate statistics, and ignitable liquids.
              •   Served as teaching assistant for chemistry, instrumental analysis, and quantitative
                  courses.


OCEAN CITY POLICE DEPARTMENT
   Seasonal Police Officer, Ocean City, MD, 2006-2007
              •   Served as a sworn officer; answered calls for service, assisted citizens, addressed
                  traffic violations, arrested criminal violators, and testified in court.
              •   Conducted investigations of minor crimes and assisted in investigations of major
                  crimes.
              •   Documented cases, collected and packaged evidence, and prepared written
                  reports.


U.S. ARMY CORPS OF ENGINEERS
   Park Ranger (seasonal), Raystown Lake, Hesston, PA
              •   Preserved public safety and assisted park visitors.



                              EDUCATION AND CERTIFICATIONS

   Michigan State University, East Lansing, MI
          Ph.D. Analytical Chemistry, 2007-2014
          MS, Forensic Chemistry, 2008-2014


   Wor-Wic Community College, Salisbury, MD

          Certificate, Law Enforcement Technician, 2006


   Mercyhurst University, Erie, PA
           BS, Biochemistry, 2001-2005
           BA, Forensic Science, 2001-2005
           BA, Application of Science and Law, 2001-2006
           Minors: Criminal Justice and Biology


                                 PROFESSIONAL AFFILIATIONS

     American Academy of Forensic Sciences, Criminalistics Section, Associate Member, 2008-Present

     American Chemical Society, Member, 2008-Present; Alternate Counselor DFW Section 2016-Present




                                                                                     Page 2 of 3 (07/21/2020)
    Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21                        Page 47 of 117 PageID 125


                                   PRESENTATIONS AND LECTURES

DIY Field Testing: A Crook's Guide. J.W. McIlroy. DEA Lecture Series, Southlake, TX 2017.

Analysis of 'Synthetics'. J.W. McIlroy. DEA Lecture Series, Dallas, TX 2016.

Applications of Multivariate Statistics in Forensic Science (invited talk). J.W. McIlroy, V. L. McGuffin, R.W. Smith.
Pittsburgh Conference on Analytical Chemistry and Applied Spectroscopy, Philadelphia, PA, 2013.

Foundations for a Kinetic Model of Weathering Complex Petroleum Products in Natural Waters. J.W. McIlroy, A.
D. Jones, V. L. McGuffin. Gulf of Mexico Oil Spill and Ecosystem Conference, New Orleans, LA, 2013.

Objective Decision Making Tools for Modeling the Fate of Complex Petroleum Products in the Environment. J.W.
McIlroy, A.D. Jones, V.L. McGuffin. Pittsburgh Conference on Analytical Chemistry and Applied Spectroscopy,
Orlando, FL 2012.


                                                PUBLICATIONS

Fixed- and Variable- Temperature Kinetic Models to Predict Evaporation of Petroleum Distillates for Fire Debris
Applications. J.W. McIlroy, R. Waddell Smith, V.L. McGuffin. Separations (2018) 5(4), 47.

Presumptive Test for Methamphetamine Hydrochloride using Household Bleach. J.W. McIlroy, C.M. Foreman,
J.R. Cusick. DEA Laboratory Notes, LN-17-06-02. 2017.00

Mathematically Modeling Chromatograms of Evaporated Ignitable Liquids for Fire Debris Applications. R.
Waddell Smith, R.J. Brehe, J.W. McIlroy, V.L. McGuffin. Forensic Chemistry (2016) 2: 37-45.

Assessing the Effect of Data Pretreatment Procedures for Principal Components Analysis of Chromatographic
Data. J.W. McIlroy, R. Waddell Smith, V.L. McGuffin. Forensic Science International (2015) 257: 1-12.

Gas Chromatographic Retention Index as a Basis for Predicting Evaporation Rates of Complex Mixtures. J.W.
Mcllroy, A.D. Jones, V.L. McGuffin. Analytica Chimica Acta (2014) 852: 257-266.

Association and Discrimination of Diesel Fuel Using Chemometric Procedures. L. J. Marshall, J. W. McIlroy, V. L.
McGuffin, R. W. Smith. Analytical and Bioanalytical Chemistry (2009) 394: 2049-2059.



                                                 DISTINCTIONS

Quality Assurance Specialist, South Central Laboratory 10/2019 – Present.
Training Officer, South Central Laboratory 01/2017 – Present.
DEA Subject Matter Expert, GC, GC-MS, IR, High Hazard Clan Labs 2015-Present.
EPA STAR Fellowship, U.S. Environmental Protection Agency 2011-2014.
J. Edgar Hoover Scientific Scholarship, J. Edgar Hoover Foundation 2011, 2012.
Eagle Scout, Boy Scouts of America 1999.




                                                                                            Page 3 of 3 (07/21/2020)
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21   Page 48 of 117 PageID 126




     EXHIBIT 11
      Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21                      Page 49 of 117 PageID 127

                      Logan Jamison,
                      B.S. Forensic Chemistry
                      B.S. General Chemistry                               Forensic Chemist
                      Department of Justice                                Mid Atlantic Laboratory
                      Drug Enforcement Administration                      Largo, Maryland
                      Office of Forensic Science


                                           AREA OF EXPERTISE

Forensic Discipline
            Drug Chemistry


                                     PROFESSIONAL EXPERIENCE
DRUG ENFORCEMENT ADMINISTRATION
Forensic Chemist, Mid Atlantic Laboratory, Largo, Maryland, 2020 – Present
  -    Analyze evidence submitted to the laboratory for the presence or absence of controlled substances
  -    Prepare and submit reports based on conclusions reached in the analysis
  -    Testify in court to those findings when needed
  -    Assist law enforcement in the seizure of clandestine laboratories

Forensic Chemist, South Central Laboratory, Dallas, Texas, 2017 – Present
  -    Analyze evidence submitted to the laboratory for the presence or absence of controlled substances
  -    Prepare and submit reports based on conclusions reached in the analysis
  -    Testify in court to those findings when needed
   - Assist law enforcement in the seizure of clandestine laboratories
Training
  -    Drug Enforcement Administration Academy for Forensic Chemists (Quantico, Virginia), 2017
  -    Fourier Transform Infrared Spectroscopy (FTIR), Gas Chromatography Flame Ionization
       Detection (GC-FID), Gas Chromatography Mass Spectrometry (GC-MS), Liquid
       Chromatography (LC), Gas Chromatography Infrared Detection (GC-IRD), Nuclear Magnetic
       Resonance (NMR), Liquid Chromatography Mass Spectrometry (LC-MS)
  -    Drug Enforcement Administration Clandestine Laboratory Basic Certification Training School
       (Quantico, Virginia), 2018
  -    Drug Enforcement Administration Clandestine Laboratory Level A Certification Training School
       (Valencia, California), 2018
  -    Field Training Chemist Course (Quantico, Virginia), 2019
  -    Forensic Chemist Structured Interview Assessor Training (Dallas, Texas), 2019
  -    Drug Enforcement Administration Leadership Workshop (Quantico, Virginia), 2019
  -    Drug Enforcement Administration Forensic Science Seminar: Professional Focus
       (Quantico, VA), 2020
  -    ANAB Forensic Technical Assessor Training (Little Rock, Arkansas), 2020




                                                                                         Page 1 of 2 (12/14/2020)
       Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21                    Page 50 of 117 PageID 128


ALCOHOL AND TOBACCO TAX AND TRADE BUREAU
Chemist, Beverage Alcohol Laboratory, Beltsville, Maryland, 2016 – 2017
   -    Perform regulatory analyses on a wide range of complex alcohol beverages using chemical,
        physical, and instrumental techniques.
   -    Prepare and submit reports summarizing results on sample submissions and conclusions reached
   -   Identify the need for improved or new analytical methods to address regulatory issues or problems and/or
       conducts analyses to implement these needs
Training
   -    Pre-COLA Initiative for Turn-Around Efficiency Training (Beltsville, Maryland), 2016
   -    Co-Principal Analyst in Gas Chromatography Training (Beltsville, Maryland), 2016

UNITED STATES ARMY PUBLIC HEALTH COMMAND
Contracted Physical Science Technician, Toxic Metals Section, Aberdeen, Maryland, 2015 – 2016
   -    Responsible for the preparation of environmental samples for analysis of toxic metal exposure
        at the ppm and ppb level
   -    Responsible for creating samples at specific Method Detection Limits for newly edited methods
   -   Assist Method Development Section in projects with the purpose of providing data for Toxicology Section
       Research
Training
   -    Inductively Coupled Plasma Optical Emission Spectroscopy (ICP-OES), Inductively Coupled
        Plasma Mass Spectrometry (ICP-MS), Cold Vapor Atomic Absorption Spectroscopy (CVAAS)

 MARYLAND STATE POLICE FORENSIC SCIENCES DIVISION
Intern, Forensic Drug Laboratory, Hagerstown, Maryland, 2013
   -    Observe and support forensic chemist in the qualitative and quantitative analysis of controlled
        substances
   -    Observe forensic chemist court room testimony
   -    Research American Society of Crime Laboratory Directors (ASCLD) Uncertainty requirements that would be
        implemented in the following year

                                   EDUCATION AND CERTIFICATIONS

Towson University, Towson, Maryland
          Bachelor of Science in Forensic Chemistry, 2014
              Bachelor of Science in General Chemistry, 2014


                                                DISTINCTIONS
   -    External Training Team (Dallas, Texas) 2017-2020
   -    Qualitative Method Validation Team (Dallas, Texas) 2017-2020
   -    Quality Assurance Committee (Dallas, Texas) 2017-2020
   -    Marijuana Method Pilot Team (Dallas, Texas) 2019
   -    Level A Clandestine Laboratory Training Instructor (Valencia, California) 2019
   -    Methamphetamine Pilot Project (Dallas, Texas) 2019
   -    Quality Assurance Team Representative (Dallas, Texas) 2019-2020



                                                                                          Page 2 of 2 (12/14/2020)
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21   Page 51 of 117 PageID 129




     EXHIBIT 12
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21   Page 52 of 117 PageID 130
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21   Page 53 of 117 PageID 131
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21   Page 54 of 117 PageID 132




     EXHIBIT 13
         Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21                  Page 55 of 117 PageID 133

SUSANNAH HERKERT



Susannah Herkert, Senior Director at Guidepost Solutions, is a nationally recognized expert in pharmaceutical
diversion and compliance. Ms. Herkert began her investigative career with the Drug Enforcement Administration
in 2005 where she was assigned to the Tactical Diversion Squad in Los Angeles, California for five years. In 2010,
she was transferred to the Dallas Field Division - Tactical Diversion Squad where she remained until 2017.
After her success in the field, Ms. Herkert was transferred to the DEA Office of Training in Quantico, Virginia
to “write the book” on how to successfully investigate violators of the Controlled Substances Act. Ms. Herkert was
the first Unit Chief for the Diversion Specialized Training Unit. Throughout her career with DEA, Ms. Herkert
was the lead investigator on numerous cases involving the illicit distribution of pharmaceutical controlled
substances and specialized in doctor “pill mill” cases. She holds a Master of Science in Aviation and Space
Science and was an adjunct professor at Oklahoma State University. Ms. Herkert has brought her vast experience
to Guidepost Solutions where she consults on diversion cases and instructs courses on pharmaceutical drug
diversion throughout the United States.

PRESENT
POSITION:

September 2020 - Present       Senior Director, Guidepost Solutions, LLC
                               Washington, D.C.

PAST
POSITIONS:

DRUG ENFORCEMENT ADMINISTRATION

June 2018 – September 2020 GS 1801/14 Unit Chief, Diversion Specialized Training Unit, Drug Enforcement
                           Administration, Office of Training, Quantico, Virginia

March 2019- June 2019          Acting Unit Chief, Diversion Training Unit, Drug Enforcement Administration
                               Office of Training

Dec. 2017 – June 2018          GS 1801/13 Diversion Investigator/Instructor/Course Developer, Drug
                               Enforcement Administration
                               Office of Training

Apr. 2010 – Dec. 2017          GS-1801/13 Diversion Investigator, Drug Enforcement Administration
                               Tactical Diversion Squad
                               Dallas, Texas

Feb. 2005 – Apr. 2010          GS 1801/13 Diversion Investigator, Drug Enforcement Administration
                               Tactical Diversion Squad
                               Los Angeles, California

TRAINING:

2005                           Basic Diversion Investigator Training at Quantico, Virginia:
        Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21             Page 56 of 117 PageID 134
                        Report writing, drug identification, controlled substances act, interviewing,
                        drug pharmacology and identification, chemical records and reports, analysis of
                        controlled substance records, auditing techniques, distributor and manufacturing
                        operations, confidential sources/undercover operations, surveillance and
                        operational plans, methods of diversion of controlled substances, evidence
                        handling, pharmacy operations, writing/execution of search warrants, money
                        laundering, courtroom testimony, conspiracy, asset forfeiture, narcotic
                        treatment programs, pain management/addiction, internet pharmacies
2007-2009               California Narcotics Officers Association Conferences: Pharmaceutical narcotic
                        enforcement, Oxycontin, pharmacology of drugs, emerging drug trends and drugs
                        of abuse, surviving warrant service, walls and wire taps, undercover techniques,
                        financial investigations


2008-2009, 2019         National Association of Drug Diversion Investigators Conferences: Diversion
                        search warrants and aftermath, diversion prosecution, chemical investigations,
                        counterfeit medications, doctor shoppers, pain management, community anti-
                        diversion programs, intelligence resources, trends in drugs of abuse

2012                    Advanced Diversion Investigator Training

2018                    Advanced Diversion Investigator Training

2019                    Instructor Development Course Certification

2019                    Advanced Science Based Interview and Interrogation Course


COURSE DEVELOPER/INSTRUCTOR/SPEAKER:

2010-2016               North Texas Crime Commission “Drug Trends and Diversion Investigations”
2010-2017               Basic Narcotics Investigator’s School “Drug Identification and Pharmacology,
                        Diversion Investigations”
2011                    Kentucky Drug Abuse Conference, “DEA Diversion Investigations”
2014                    DEA National Federal Prosecutor’s Diversion Investigation Training
2016                    DEA Lecture Series Drug Trends and Synthetic Pharmacology
2014, 2017-2020         DEA – Tactical Diversion Squad Schools, Quantico, Virginia
2015                    Texas Nurse Practitioner Conference “Controlled Substance Update”
2015                    Tennessee Drug Professionals Conference, “DEA Diversion Investigations”
2016                    DEA Diversion National Prosecutor and Investigator Training Presenter
2016                    DEA Citizen’s Academy “Drug Diversion Investigations”
2017                    National Advocacy Center Federal Prosecutor Training in Pharmaceutical
                        Investigations in South Carolina
2017                    Western District of Arkansas Opioid/Heroin Symposium
2018                    Regional Native American Law Enforcement Conference in Oklahoma
2019                    NADDI Health Care Summit in Florida
2019                    Regional NADDI Training in California
2018-2019               National Native American Law Enforcement Conference in Nevada
2018-2020               DEA Training Academy (Administrative Actions, Diversion Investigations and
                        Trends, Search Warrants, Report Writing, Security, Charging Corporations, Data
                        Analytics, BESTWAY for Diversion Investigations, Parallel Civil/Criminal Cases,
                        Interviewing Medical Professionals, Case Studies)
       Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21            Page 57 of 117 PageID 135
2019                   National Association of Drug Diversion Investigators National Conference
2019                   National Attorney General Research Institute on Opioid Prescribing

SIGNIFICANT CASES:

2005-2006              U.S. v. LA Good Neighbor Pharmacy, Case Agent
                       Violations of Combat Methamphetamine Act of 2005
                       Civil Fine

2006-2010              U.S. v. Bassam Yassine, M.D., Case Agent
                       Unlawful distribution of controlled substances (hydrocodone, alprazolam)
                       Pled guilty

2006-2009              U.S. v. Vu Le, M.D., Case Agent
                       Unlawful distribution of controlled substances (oxycodone, hydrocodone)
                       Pled guilty

2007-2010              U.S. v. Masoud Bamdad, M.D., Case Agent, Expert Testimony
                       Unlawful distribution of controlled substances (oxycodone, hydrocodone)
                       Unlawful distribution of controlled substances resulting in death
                       Jury trial conviction

2009-2010              U.S. v. Daniel Healy, M.D., and Alvaro Rosales, Case Agent
                       Unlawful distribution of controlled substances (oxycodone, hydrocodone)
                       Pled guilty

2009-2010              U.S. v. Nathan Kuemmerle, M.D., Case Agent
                       Unlawful distribution of controlled substances (amphetamine salts)
                       Pled guilty

2009-2010              U.S. v. Nathaniel Newhouse, Case Agent
                       Unlawful distribution of controlled substances (oxycodone, hydrocodone)
                       Jury trial conviction

2010-2016              U.S. v. Habiboola Niamatali, M.D. et al, Case Agent
                       Conspiracy to unlawfully distribute controlled substances (hydrocodone)
                       Jury trial conviction

2015-2016              U.S. v. Christopher Espraza, Pharm.D., et al., Case Agent
                       Conspiracy to unlawfully distribute controlled substances (oxycodone)
                       Pharmacist-in-Charge pled guilty, Pharmacy owner paid civil fine

2013-2017              U.S. v. Tariq Campbell, et al., Case Agent
                       T-III Investigation
                       45 Defendants pled guilty, including two pharmacists and five practitioners

2016-2017              U.S. v. Randall Wade M.D., et al, Case Agent
                       Conspiracy to unlawfully distribute controlled substances (hydrocodone)
                       Unlawful distribution of controlled substances resulting in death
                       Pled guilty

2016-2018              U.S. v. Gregg Howard Diamond, M.D., Case Agent
       Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21            Page 58 of 117 PageID 136
                       Conspiracy to unlawfully distribute controlled substances (oxycodone, morphine,
                       fentanyl, methadone, hydrocodone)
                       Health Care Fraud, Money Laundering
                       Unlawful distribution of controlled substance resulting in death
                       Pled guilty

2018                   U.S. v. Theodore Taylor, M.D., et al., Case Agent, Expert Testimony
                       Conspiracy to unlawfully distribute controlled substances (oxycodone,
                       hydrocodone, amphetamine salts)
                       Jury Trial Conviction

2019                   U.S. v. Carlos Venegas, MD, et al., Case Agent
                       Conspiracy to unlawfully distribute a controlled substance (hydrocodone)
                       Jury Trial Conviction
TESTIMONY:

2006-2008              Four State of California Preliminary Hearings involving the following violations
                       and controlled substances: conspiracy to commit a crime, transportation of a
                       controlled substance, possession for sale, counterfeiting a controlled substance
                       form, and possessing a narcotic by a forged prescription; controlled substances:
                       oxycodone/Oxycontin, methadone, acetaminophen with codeine,
                       hydrocodone/Vicodin/Norco, diazepam/Valium, alprazolam/Xanax, Promethazine
                       with Codeine, Ambien

2006-2007              Grand Jury testimony on two cases involving medical doctors involved in the
                       unlawful distribution of controlled substances (primarily oxycodone/Oxycontin
                       and hydrocodone/Vicodin/Norco)

2009                   Expert and Fact Testimony, Federal Jury Trial, U.S. v. Masoud Bamdad

2010                   Expert and Fact Testimony, Federal Jury Trial, U.S. v. Nathaniel Newhouse

2013-2018              Grand Jury testimony on three cases involving pharmacist and/or doctor involved
                       in unlawful distribution

2016                   Expert and Fact Testimony, Federal Jury Trial, U.S. v. Habiboola Niamatali

2017                   Expert Testimony, Federal Jury Trial, U.S. v. Randall Cahoon, et al

2010-2019              Testimony in seven Detention Hearings in three different Federal Judicial Districts;
                       six Physicians and a Pharmacist detained

2018                   Expert Testimony, Federal Jury Trial, U.S. v. Snellgrove

2018                   Expert Testimony, Federal Jury Trial, U.S. v. David Lague

2018                   Expert and Fact Testimony, Federal Jury Trial, U.S. v. Theodore William Taylor,
                       M.D., et al.

2019                   Fact Testimony, Federal Jury Trial, U.S. v. Carlos Venegas, M.D., et al.

2019                   Expert Testimony, Federal Jury Trial, U.S. v. Muhammed Nasher, M.D.
       Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21              Page 59 of 117 PageID 137


ADDITIONAL PAST POSITIONS:

2003-2005              Adjunct Professor
                       Aviation and Space Undergraduate/Graduate Program
                       NASA AESP/Oklahoma State University

                       Courses taught: air carrier industry, aviation law, international aviation and space,
                       current trends and issues in aviation, aviation management

2000-2001              Aviation Instructor
                       Sooner Flight Academy
                       University of Oklahoma

                        Instructor of: physics of flight, aerodynamics, aviation safety, aviation
                        communication, human factors/physiology, rocketry

EDUCATION:

2002-2003              Master of Science
                       Natural and Applied Sciences, Aviation and Space Science
                       Oklahoma State University

1998-2002              Bachelor of Arts
                       College of Arts and Sciences
                       University of Oklahoma

PERSONAL:

2000                   Licensed pilot
2005                   Licensed scuba diver
1994-2015              United States Air Force Auxiliary Civil Air Patrol

HONORS:

2002                   GAT Wings to the Future Scholarship/Award
2003                   Boeing Aerospace National Scholarship/Award
2003                   Wiggins Leadership Award
2005                   DEA On the Spot Award
2006-2019              13 DEA Performance Awards
2010                   Central District of California United States Attorney’s Office Law Enforcement
                       Award
2015                   Dallas Field Division Diversion Investigator of the Year
2018                   Northern District of Texas United States Attorney’s Office Law Enforcement
                       Award
2019                   Eastern District of Texas United States Attorney’s Office Law Enforcement Award
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21   Page 60 of 117 PageID 138




     EXHIBIT 14
     Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21                     Page 61 of 117 PageID 139
CURRICULUM VITAE

                        Mark W. Sedwick
                        Special Agent, Federal Bureau of Investigation




PROFESSIONAL EXPERIENCE

Federal Bureau of Investigation (August 1998– Present)
Special Agent
August 2014- Present: Dallas Division of the FBI, Cellular Analysis

January 2012- July 2014: Dallas Division of the FBI, worked Public Corruption and Violent Crimes.

January 2001- Present: Houston and Dallas Divisions SWAT team operator/breacher

December 1998 – December 2011: Houston Division of the FBI, worked Illegal Narcotics, Gangs, Violent Crime,
and Counter Terrorism.

August 1998 – December 1998: New Agents Training.

Officer United States Marine Corps: May 1993 – May 1998 Military Occupational Specialty Artillery.

EDUCATION

BS – History United States Naval Academy: 1993

PROFESSIONAL TRAINING AND INSTRUCTION

FBI Basic Instructor Development Course – 2006

Defensive Tactics Instructor Course – 2009

Project Pin Point/Cellular Survey Analysis and Geo-Location – 2007 –Basic cellular theory, mapping Historical Call
Detail Records, and Geo-Location (24 Hours)

Advanced Project Pin Point/CAST – 2012 –advanced cellular theory and analysis of Historical Call Detail Records
(40 Hours)

Emerging Technology Support (ETS)1 2012 - Learning basic GSM, CDMA, IDEN, UMTS, Radio Frequency Theory
and Geo-Spatial Mapping (80 Hours)

FBI CAST training 2013 - Detailed program reviewing RF technology, GSM, iDEN, CDMA, UMTS and LTE cellular
protocols as well as location based services. One week of the course is training in Agilent/JDSU drive test tools,
followed by practical applications. Seven of the major cellular providers in the country participated and delivered
approximately 30 hours of training. Those cellular providers are as follows: T-Mobile, Verizon Wireless,
Sprint/Nextel, AT&T, Metro PCS, US Cellular and Cricket Communications. (100 hours)

Certified by JDSU in the use of their E6474A-X drive test equipment - August, 2013

Instructor in Cellular Survey Analysis and Geo Location for Federal, State and Local law enforcement approximatily
550 students – 2009-2019
1
ETS is a private contractor that conducts RF theory and cellular technology training for various
governmental
groups, including, but not limited to the FBI, DOJ, DOD (US Army, etc.)
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21   Page 62 of 117 PageID 140




     EXHIBIT 15
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21   Page 63 of 117 PageID 141
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21             Page 64 of 117 PageID 142


April 2020 National Computer Forensics Institute Business Email Compromise Curriculum 5
hours

May 2019 Cellebrite Certified Operator

May 2019 National Computer Forensics Institute Mobile Device Examiner 152 hours

April 2019 National Computer Forensics Institute Basic Computer Evidence Recovery Training
192 hours

December 2019 National Computer Forensics Institute Advanced Forensics Training 32 hours

May 2019 National Computer Forensics Institute Digital Currency Curriculum 32 hours

December 2018 National Computer Forensics Institute Macintosh Forensics Training 32 hours

December 2018 National Computer Forensics Institute Social Network Investigations 32 hours

November 2018, Cellebrite UFED cloud extraction and reporting certificate

2019 SANS Institute 585 Smartphone Analysis Forensics Analysis Training Completion

December 2018 National Computer Forensics Institute Basic Network Investigation
Training 36 hours
July 2018 National White Collar Crime Center- CI 152 Search Warrants and Digital

Evidence

July 2018 National White Collar Crime Center- CI 156 Post-Seizure Evidentiary

Concerns

July 2018 National White Collar Crime Center- CI 157 Mobile Digital Devices and

GPS

July 2018 National White Collar Crime Center- CI 153 Searching Without A

Warrant

July 2018 National White Collar Crime Center- CI100 Identifying and Seizing

Electronic Evidence

July 2018 National White Collar Crime Center –CI 152 Search Warrants & Digital

Evidence
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21                   Page 65 of 117 PageID 143


Colorado POST: May 2013

FBI Cyber investigator First responder course October 2017

National White-Collar Crime Center CI099- Basic Computer Skills for Law

Enforcement


1/18/2018 National White-Collar Crime Center CI103- Introduction to Cellphone

Investigations 1/19/2018 National White-Collar Crime Center CI091- Introduction to

previewing 1/18/2018

FBI certification for Digital Harassment Investigation 1- 6/13/2018

FBI certification for Child Enticement Investigation 3- 6/13/2018

National White Collar Crime Center- Unlocking and examining IOS phones: End to End
forensic examination with grayshift and MSAB. May 2018


Membership

Regional Task Force Officer for the Electronic Crimes Task Force, United States

Secret Service: 2017-2020


January 2018 International association of cyber & economic crime professionals


November 2017 NDCAC, National Domestic Communications Assistance Center:

April 2014 NW3C National White Collar Crime Center:
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21   Page 66 of 117 PageID 144




     EXHIBIT 16
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21            Page 67 of 117 PageID 145



                                 CURRICULUM VITAE

                                      Daniel Ogden
                         Supervisory Digital Investigative Analyst


  Education:
     1. University of Central Florida; Masters of Science in Digital Forensics (MSDF),
         2015.
     2. University of Central Florida, Graduate Certificate in Computer Forensics, 2015.
     3. Columbia College of Missouri; Bachelor of Arts in Criminal Justice
         Administration, 2006
     4. SANS Advanced Smartphone Forensics 2019
     5. Cellebrite Advanced Smartphone Analysis, 2018
     6. In-System Programming (ISP), TeelTech, 2017
     7. IACIS Mobile Device Forensics, IACIS, 2017
     8. Cellebrite Advanced Smartphone Analysis; 2016
     9. Advanced Flasher Box and Bootloader for Mobile Forensics; TeelTech; 2016
     10. Sqlite Forensics; TeelTech; 2016
     11. SANS Mac Forensic Analysis; 2015
     12. SANS Hacker Techniques, Exploits & Incident Handling 2015
     13. Mobile Device Examiner, Secret Service National Computer Forensic Institute,
         2015
     14. EnCase EnCE Prep Course, Guidance Software, 2015
     15. EnCase Computer Forensics II, Guidance Software, 2015
     16. EnCase Computer Forensics I, Guidance Software, 2015
     17. SANS Advanced Smartphone Forensics 2015
     18. Macintosh Forensics Training Program MFTP-403, FLETC, 2014
     19. Mobile Device Investigations Program MDIP-404, FLTEC, 2014
     20. SANS Security Essentials Bootcamp Style 2014
     21. SANS Advanced Computer Forensic Analysis and Incident Response 2014
     22. X-Ways Forensics 2014
     23. NW3C Cybercop 215 – Macintosh Triage and Imaging 2014
     24. SANS Computer Forensic Investigations – Windows In-Depth 2013
     25. FBI DExT Technician/ CART Trained 2013
     26. AccessData Windows Forensics 7 2013
     27. AccessData Internet Forensics 2013
     28. AccessData Windows Forensics 8 2013
     29. AccessData Mobile Forensics Workshop 202 2012
     30. AccessData Mobile Phone Examiner Analysis 2012
     31. AccessData Mobile Forensics Workshop 101 2012
     32. AccessData Windows Forensics Registry 2012
     33. AccessData Windows Mobile Forensics 2012
     34. AccessData Windows Forensics Core 2012
     35. FBI Advanced Gigatribe Investigations 2011
     36. Cellebrite Mobile Forensic Training 2010
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21   Page 68 of 117 PageID 146
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21   Page 69 of 117 PageID 147




     EXHIBIT 17
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21   Page 70 of 117 PageID 148
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21   Page 71 of 117 PageID 149




Licensure

Texas State Medical License, since 2001
Texas Controlled Substance Registration, since 2001
Drug Enforcement Administration Registration, since 2001
Concealed Handgun License, since 2008

Honors/Awards

Fellowship status, American College of Medical Toxicology, 2016
Runner up, Clinical Pathologic Case Conference, Society for Academic
Emergency Medicine, Phoenix, Arizona, June 2, 2010
Magna Cum Laude, 1995
Phi Beta Kappa, 1995
Undergraduate Award in Analytical Chemistry, 1994
Mortar Board Senior National Honor Society, 1994
Phi Lambda Upsilon, Chemistry National Honor Society, 1994
National Collegiate Natural Sciences Award, 1994
Who’s Who Among Students in American Universities and Colleges, 1994
Golden Key National Honor Society, 1993
Charles B. Peterson Premedical Scholarship for Chemistry Majors, 1993, 1994
All-American Scholar, 1993, 1994
Southern Methodist University Scholar, 1991-1995
Lazenby Chemistry Scholarship, 1991-1995
Alpha Epsilon Delta—Premedical Honor Society, 1993-1995
Alpha Lambda Delta—SMU 3.5 Honor Society, 1991-1995
National Dean’s List, 1991, 1992, 1993
Semifinalist, Westinghouse Science Talent Search, 1991
Sigma Xi Research Award, 42nd International Science and Engineering Fair, 1991
Sigma Delta Epsilon—Honor for Women in Science, 1991
Grand Prize Winner, Georgia State Science Fair, 1991
Army, Navy, Air Force, Marine Corps Science Awards, 1988-1991
United States Science Camp, representing the State of Georgia, 1991




                                       2
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21       Page 72 of 117 PageID 150



Medical Expert Witness

United States of America v. Juan Manuel Morales Rodriguez, Juan Samudio
Castro, Austin Chase Sneed. United States Attorney’s Office Middle District of
Tennessee. Trial testimony, AUSA Juliet Aldridge; Nashville, Tennessee, October
21, 2020.

United States of America v. Leonus Stevenson Peterson, et al. United States
Attorney’s Office Eastern District of Virginia. (Prosecution). Evidentiary hearing
for sentencing testimony, AUSA Olivia Emerson; Richmond, Virginia,
October 19, 2020.

United States of America vs. Jawayne Watkins. United States Attorney’s Office
Western District of New York. (Prosecution). Trial testimony, AUSA Michael
Adler; Buffalo, New York, October 15, 2020.
United States of America vs. Michael Pitts; United States Attorney’s Office,
Northern District of Illinois. (Prosecution). Trial testimony, AUSA Christine
O’Neill; Chicago, Illinois, February 19, 2020.

Kootenai County District Attorney’s Office; Grand Jury Testimony regarding
Laurcene Isenberg (Prosecution); Coeur d’Alene, ID; January 29, 2020.

United States of America vs. Charles Burton Ritchie and Benjamin Galecki.
United States Attorney’s Office, District of Nevada. (Prosecution). Sentencing
hearing testimony, AUSA James Keller; Las Vegas, Nevada, January 10, 2020 and
January 31, 2020.

United States of America vs. Michael Jones. United States Attorney’s Office,
Southern District of New York. (Prosecution). Trial testimony, AUSA Daniel
Wolf; New York, New York, October 17-18, 2019.
United States of America vs. Gas Pipe, Inc. United States Attorney’s Office,
Northern District of Texas. (Prosecution). Sentencing hearing testimony, AUSA
Chad Meacham: Dallas, Texas, August 28, 2019.

United States of America vs. Aaron Michael Shamo. United States Attorney’s
Office, District of Utah. (Prosecution). Trial testimony, AUSA Michael Gadd: Salt
Lake City, Utah, August 21, 2019.

United States of America vs. Christopher Tyler. United States Attorney’s Office,
Southern District of West Virginia. (Prosecution). Sentencing hearing testimony,

                                         3
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21     Page 73 of 117 PageID 151



AUSA Monica Coleman: Charleston, West Virginia, August 6, 2019.

United States of America vs. Bernard Shelton. United States Attorney’s Office,
Eastern District of Michigan. (Prosecution). Trial testimony, AUSA Michael
Heesters; Detroit, Michigan, July 15, 2019; March 10, 2020.

United States of America vs. Max Gaffney. United States Attorney’s Office,
Southern District of California. (Prosecution). Trial testimony, AUSA Lawrence
Casper; San Diego, California, June 21, 2019.

GULSTAN E. SILVA, JR., as Personal Representative of the Estate of Sheldon
Paul Haleck; JESSICA Y. HALECK, Individually As Guardian Ad Litem of
DEPARTMENT RECORDS; ORDERJEREMIAH M.V. HALECK; WILLAM E.
HALECK; and VERDELL B. HALECK, Plaintiffs, Vs. CITY AND COUNTY OF
HONOLULU; DONNA Y.L. LEONG, Individually and in her Official Capacity;
LOUIS M. KEALOHA, Individually and in his Official Capacity; CHRISTOPHER
CHUNG; SAMANTHA CRITCHLOW; STEPHEN KARDASH; CHAD SANO;
REYNWOOD MAKISHI; FRANK POJSL; and JOHN and/or JANE DOES 1-10,
Defendants. CIVIL NO. 15-00436 HG-KJM; Honolulu, Hawaii (Defense). Trial
testimony, Corporate Counsel Traci Morita; Honolulu, Hawaii, May 30, 2019.

United States of America vs. Dr. Joel Smithers. United States Attorney’s Office,
Western District of Virginia. (Prosecution). Trial testimony, AUSA Cagle Juhan;
Abingdon, Virginia, May 3, 2019.
United States of America vs. Dr. Muhammed Samer Nasher-Alneam. United States
Attorney’s Office, District of West Virginia. (Prosecution) Trial testimony, AUSA
Haley Bunn; Charleston, West Virginia, April 26, 2019.
United States of America vs. James H. Blume, Jr. DO; Mark T. Radcliffe; Joshua
Radcliffe; Michael T. Moran, MD; Sanjay Mehta, DO; Brian Gullett, DO; Vernon
Stanley, MD; Mark Clarkson, DO; William Earley, DO; Paul W. Burke, Jr., MD;
Roswell Tempest Lowry, MD. United States Attorney’s Office, Southern District
of West Virginia. (Prosecution).

LUKE SMITH, Deceased, through his Successor in Interest, IAN SMITH,
individually and as successor in interest for LUKE SMITH, Deceased, Plaintiff, vs.
COUNTY OF SANTA CRUZ, a public entity, SANTA CRUZ COUNTY
SHERIFF JAMES HART, SANTA CRUZ COUNTY SHERIFF’S SERGEANT
JACOB AINSWORTH, DEPUTY CHRIS VIGIL, DEPUTY JEFFREY EISNER,


                                        4
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21     Page 74 of 117 PageID 152



and DEPUTY EMMA RAMPONI; CITY OF CAPITOLA, a public entity,
CAPITOLA POLICE OFFICER PEDRO ZAMORA; CITY OF WATSONVILLE,
a public entity, WATSONVILLE POLICE OFFICER NOE HERNANDEZ, and
LUKE SMITH, Deceased, through his Successor in Interest, IAN SMITH,
individually and as successor in interest for LUKE SMITH, Deceased, No: 5:17-
cv-05095-LHK. (Defense). Deposition, Oakland, California; February 27, 2019.


United States of America vs. Sergio Martinez et al. 18-cr-00033-JL. United States
Attorney’s Office, District of New Hampshire. (Prosecution)

United States v. Anthony Marion and Lauren Martinez, case number 4:17 CR 549
JAR (EDMO). United States Attorney’s Office, Eastern District of Missouri.
(Prosecution)

United States of America vs. Dr. Pamwar Jain. United States Attorney’s Office,
District of New Mexico. Sentencing hearing, Las Cruces, New Mexico; November
20, 2018. (Prosecution)

United States of America vs. Curry. United States Attorney’s Office, Eastern
District of Virginia. (Prosecution)

DEANA JO BRIESCH, INDIVIDUALLY AND AS INDEPDENDENT
ADMINISTRATOR OF THE ESTATE OF TIMOTHY JOHN BRIESCH,
DECEASED, AND AS NEXT FRIEND FOR AUSTIN JORDAN BRIESCH, A
MINOR, AND ALLYSON MEAGON BRIESCH VS. AIR EVAC EMS, INC.
DBA AIR EVAC LIFETEAM AND/OR TEXAS LIFESTAR, LAURA A.
AINSWORTH, RN, JOHN D. PLUSNICK, EMT-P, BRIAN S. PRICE, MD AND
EMERGENCY SERVICES PARTNERS, LP. (Plaintiffs)
Rebecca Potter, Individually and as Next Friend of Austyn Vasquez, a minor, and
Richard Potter, Plaintiffs v. HP Texas1 LLC d/b/a HPA TX LLC, OPVHHJV LLC
d/b/a Pathlight Property Management, and SER Texas LLC d/b/a Hyperion Homes
Texas LLC, Defendants. In the District Court of Rockwall County, Texas, 382nd
Judicial District. (Defense)

United States of America vs. Dr. Shouping Li. FBI Nevada, Las Vegas Division.

United States of America vs. Bryan Byrd. United States Attorney’s Office, District
of Alabama. (Prosecution)



                                        5
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21      Page 75 of 117 PageID 153



United States of America vs. Cole Gipson. United States Attorney’s Office,
Western District of Missouri. (Prosecution)

United States of America vs. Jawayne Watkins. United States Attorney’s Office,
Western District of New York. (Prosecution)

United States of America vs. Dr. David Morgan. United States Attorney’s Office,
District of West Virginia. (Prosecution)

Cause No. C2017133; Tina L. Johnson v. Jeffrey Scott Smith, MD; in the 355th
District Court, Hood County, Texas. (Defense)

United States of America vs. Jenny Letson. United States Attorney’s Office,
District of Alabama. (Prosecution)
Richard M. Ogburn vs Rameshwaram, LLC d/b/a Best Western Burleson Inn and
Suites; In the District Court 18th Judicial District, Johnson County, Texas.
Deposition, November 30, 2018. (Defense)

Kootenai County District Attorney’s Office; Grand Jury Testimony regarding
Varsel Jarnagin (Prosecution); Coeur d’Alene, ID; November 7, 2018.
United States of America vs. Holly Kaszuba. United States Attorney’s Office,
Middle District of Pennsylvania. (Prosecution) Trial testimony, AUSA Michelle
Olshefski; Scranton, PA; November 5, 2018.
Hector Alvarado v. Independent Bar Austin, LLC, d/b/a Barbarella; and Elizabeth
Elliot; In the 126th Judicial District, Travis County, Texas. (Defense)

SHELLY D. PARHAM, individually, and VICTOR HINES III, as independent
administrator of, and on behalf of, the ESTATE OF MARCUS JOHNSON,
Plaintiffs, vs. CITY OF BURKBURNETT; DANIEL C. ELBAUM; MATTHEW
C. MCDONALD; and ZACHARY D. LEONARD, Defendants. CIVIL ACTION
NO. 7:17-CV-00036-M. (Defense)

Rosemary Iberra, Individually, and as Representative of the Estate of Jessica
Morales Leija, and as Next Friend to CS, ES, LS, and NS, Minor Children, and
Raul Leija, Individually vs. Toyota Motor Corporation. (Plaintiff)

United States of America vs. Jubentino Soto, et. al. United States Attorney’s
Office, Eastern District of Washington. (Prosecution)



                                         6
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21     Page 76 of 117 PageID 154



United States of America vs. Corey Bernard Green. United States Attorney’s
Office, Southern District of California. (Prosecution)


United States of America vs. Jonathan Barrett; Joedon Bradley; and Johnny
Williams. United States Attorney’s Office, Middle District of Tennessee.
(Prosecution) Trial testimony, AUSA Amanda Klopf; Nashville, TN; March 21,
2018.
United States of America vs. Woodyard et. al. United States Attorney’s Office,
District of Kansas. (Prosecution)

State of Texas vs. Christopher Davis. Dallas County District Attorney’s Office;
(Prosecution); Trial Testimony, Assistant District Attorney Leighton D’Antoni;
Dallas, TX; January 11, 2018
Penny Herzog, Individually and as Representative of the Estate of David Lynn
Herzog, Deceased vs. Jerome Lee Sang, MD, PA, Jerome Lee Sang, MD,
Mathew T. Alexander, MD, South Texas Brain and Spine Institute, PA, Bret Todd,
DO, Christopher Luis Reyes Fernandez, MD, Gulf Shore Anesthesia Christus
Spohn Health System Corporation. (Defense)
     Deposition; Burford Ryburn; July 19, 2017
     Trial testimony; Sinton, TX; December 11, 2017


Clark County District Attorney’s Office; Grand Jury Testimony regarding Gregory
Brent Dennis (Prosecution); Las Vegas, NV; September 13, 2017.

United States of America vs. Brian Wimsatt. United States Attorney’s Office,
Middle District of Tennessee. (Prosecution)
United States of America vs. Tatiana Johnson; Damien Anderson; and Leon
Anderson. United States Attorney’s Office, Middle District of Tennessee.
(Prosecution)
State of Wisconsin vs. Mark Jensen (Defense)

United States of America vs. Eugene Gosy, MD; United States Attorney’s Office,
Western District of New York (Prosecution)
United States of America vs. Edward Lee Poorman, Case No. 2:17cr00222-DB;
District of Utah (Prosecution)


                                        7
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21      Page 77 of 117 PageID 155



UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF FLORIDA
CASE NO.: 0:15-cv-62116-FAM; CALVIN REID and MAMIE REID, co-
Personal Representatives of the ESTATE OF CALVON ANDRE REID, Plaintiffs,
vs. CITY OF COCONUT CREEK, SGT. DAVID FREEMAN, SGT. DARREN
KARP, OFC. THOMAS EISENRING, and OFC. DANIEL RUSH, Defendant.
(Defense)
Case No. 15-cv-02241-L-WVG THE ESTATE OF FRANCISCO MANUEL CESENA, by and
through its successor-in-interest, JONATHAN JOSE TRINIDAD CESENA; MANUEL
SALVADOR CESENA; TRINIDAD CESENA; FRANCISCO ARMANDO CESENA by and
through his guardian ad litem CORINA AVILA; JONATHAN JOSE TRINIDAD CESENA; and
LUCITANIA JULIANA, Plaintiffs, v. STEPHEN HUDSON; CLARENCE LABAK; BRADLEY
MARTIN; MICHAEL KUPIEC; NINA SIGNORELLO; JEFF SAVAGE; CARY RODRIGUEZ;
JAMES CARRAWAY; DELLANIRA MONROY; UNITED STATES OF AMERICA and DOES 2-
20, Defendants. UNITED STATES DISTRICT COURT, THE SOUTHERN DISTRICT OF
CALIFORNIA. (Defense)

Sandra Mata, as Heirs of the Estate of Rudy Ricardo Mata v. Pioneer
Pawn;Robert Furr, and Pamela Furr. In the District Court of Tarrant County,
Texas, 17th Judicial District. (Defense)
   Deposition, Thompson Coe Cousins and Irons; November 28, 2017

United States of America vs. Michael Kostenko, DO; Southern District of West
Virginia. (Prosecution)

United States of America vs. Kevin Campbell; United States Attorney’s Office,
Western District of Washington. (Prosecution)

United States of America vs. Darius Jermaine Blakemore, Case No. 1:16-cr-23;
United States Attorney’s Office, District of Eastern Tennessee. (Prosecution) Trial
testimony, AUSA Michael Porter and Scott Winne; Chattanooga, TN;
June 27, 2017

United States v. Robert G. Rand, et al., 3:16-CR-00029-MMD-
WGC; United States Attorney’s Office, District of Nevada. (Prosecution)
Testimony, Sentencing Hearing, AUSA James Keller; Reno, NV;
November 20,2017

United States of America vs. Yeffry Reynoso. United States Attorney’s
Office, District of Massachusetts. (Prosecution)

United States of America vs. Cassie Verastegui. United States Attorney’s Office,

                                         8
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21        Page 78 of 117 PageID 156



Eastern District of Washington. (Prosecution)

United States of America vs. Dr. Bernard Shelton. United States Attorney’s
Office, District of Michigan. (Prosecution)

United States of America vs. Dr. Shakeel Kahn. United States Attorney’s Office,
District of Wyoming. (Prosecution)

Sok Kong, Trustee for the Next-of-Kin of Map Kong, Decedent vs. City of
Burnsville, Minnesota and Maksim Yakovlev, in his individual and official
capacity, John Mott, in his individual and official capacity, and Taylor Jacobs, in
his individual and official capacity. Court File No: 16-CV-03634

Vicky Waggoner vs. General Motors. Civil Action No. 7:16-cv-00021-O.

Cheri Hanson, as trustee of next of kin of Andrew Derek Layton v. Daniel Best,
Audrey Burgess, Craig Frericks, Kyley Groby, Matthew Huettl and Kenneth Baker,
individually and acting in their individual capacities as City of Mankato
Department of Public Safety Police Officers; The City of Mankato; Gold Cross
Ambulance, Michael Jason Burt, and Thomas John Drews. File: 39416 (872).
(Defense)

David Antis and Donna Antis v. Atmos Energy Corporation; Cause No. 38587 in
the 82nd Judicial District Court of Falls County, Texas. (Defense)

Lisamarie Antonicelli, Plaintiff v. Trinity Industries, Inc.; Trinity Highway
Products, LLC, Defendants. (Defense)

Bonny Edward Taylor, as the Personal Representative and Administrator of the
Estate of Almus Reed Taylor, Plaintiff v. Henry P. Hughes, et al., Defendants.
Civil Action No. 2:14-cv-1163-WKW-WC; In the United States District Court for
the Middle District of Alabama, Northern Division. (Defense)

United States of America vs. Rodrigus L. Pearson; Case No. 2:16-cr-00239-MHH-
HGD; United States Attorney’s Office, Northern District of Alabama.
(Prosecution)

Cleo Patricia Shelby v. Joe Conway and Patrick White; In the District Court of
Bowie County, Texas; Cause No. 15C0583-202. (Defense)



                                          9
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21       Page 79 of 117 PageID 157



United States of America vs. Zachery Scott Kerns, United States Attorney’s Office,
Eastern District of Oklahoma. (Prosecution)

United States of America vs. Rosendo Flores Angulo and Curtis Hutchinson,
United States Attorney’s Office, District of New Mexico. (Prosecution)

United States of America vs. Trey Rath, case number 3:16-cr-40, United States
Attorney’s Office, Eastern District of Tennessee. (Prosecution)

United States of America vs. David Bollinger, 4:16 CR 0030 CEJ (EDMO), United
States Attorney’s Office, Eastern District of Missouri. (Prosecution)
       Testimony, Sentencing Hearing, AUSA Sirena Wissler; March 21, 2017;
       St. Louis, Missouri.

GLADIS CALLWOOD, as Administratrix of the Estate of KHARI NEVILLE
ILLIDGE, Plaintiff, v. PHENIX CITY, ALABAMA a municipal corporation; JAY
JONES, individually, CHARLES W. JENKINS, JR., individually; STEVEN M.
MILLS, individually; RAY SMITH, individually; JOEY WILLIAMS, individually;
DAVID BUTLER, individually; SHAWN SHEELY, individually; and RAYMOND J.
SMITH, individually, Defendants. CIVIL ACTION No. 2:15-CV-182-WHA.
(Defense)

Leslie Urso, et al vs. Robertson County Veterinary Services, P.C., et al. (Defense)
Testimony against expert witness, Daubert Hearing; July 17, 2017

Richard A. Dotterer v. Thomas Pinto, Rebecca Saborsky, Douglas F.
Kish, Kim Moyer, Bourough of Catasauqua, Borough of North Catasauqua
(Defense)

American College of Medical Toxicology Forensic Opioid Interpretation Guideline
Panel, 2012-2013

Toxicology expert designation for TASER International pertaining to the Mr.
Jordan Begley Inquest, Her Majesty’s Senior Coroner, Manchester, United
Kingdom.

United State of America vs. Robert C. Osborne, MD, United States Attorney’s
Office, District of New Mexico. (Prosecution)




                                         10
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21       Page 80 of 117 PageID 158



Sara Hollandsworth v. James F. Lilly, MD, Naina Wasan, PA, Amy Davis RN,
Linda Gosselin, RN, Hospital Corporation of America d/b/a Medical Center of
Lewisville, HCA Holdings, Inc., d/b/a Medical Center of Lewisville, and
Healthrust, Inc.—The Hospital Company d/b/a Medical Center of Lewisville.
Cause No. DC-14-02803; 192nd District Court, Dallas County, Texas. (Defense)
      Deposition
      Firm: Schell Cooley LLP

No. 9:14-CV-150-KFG; John DiSalvatore, et al. v. Foretravel, Inc. d/b/a
Foretravel Motorcoach; In the United States District Court for the Eastern District
of Texas, Lufkin Division. (Defense)

C.S. Slade, Sr., Individually, Dorothy Slade, Individually, Kim Spearman, as next
friend of M.S., a Minor, Coren Slade-Bell, as next friend of C.K., J., a Minor,
Coren Slade-Bell, Individually, Tanisha Slde, Individually and Heirs of Marcus
Dewayne Slade vs. City of Marshall, Texas, Former Police Chief Stanley Spence;
John Johnston; Cortney Wells, and Stacey Roach. (Defense)
       Deposition
       Firm: Boon, Shaver, Echols, Coleman & Goolsby

Betty Madewell, vs. Gregg County. Civil Action No. 2:13CV581-RSP; In the
United States District Court for the Eastern District of Texas, Marshall Division.

Shirley L. Miller, Individually and as Administrator of the Estate of Eugene Allen,
Plaintiff v. Taser International, Inc., and State of Delaware, Defendants (Defense)

State of Texas vs. Dr. Ana Gonzalez-Angulo (Prosecution)
       Trial: Harris County Criminal Justice Center

Kathleen Minneman vs. John’s Place in the 80th District Court, Harris County,
Texas. (Defense)
      Deposition
      Firm: Sheiness, Glover, and Grossman

Case 5:13-cv-00735-R. Charlotte Tsosie vs. United States of America; In the
United States District Court for the Western District of Oklahoma (Defense)

No. 2014-03-0215; Paul Lewis Belyeu vs. James E. Campbell and Billy Jo Davis;
In the District Court of Cherokee County, Texas, 2nd Judicial District. (Defense)



                                         11
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21       Page 81 of 117 PageID 159



No. 2013C-0794; Robert Magee, et al v. Farmer’s Texas Country Mutual
Insurance Company; In the 3rd District Court of Henderson County, Texas.
(Defense)
      Trial testimony
      Firm: Farmer’s Texas Country Mutual Insurance Company

Cause No. 2013-33309; Ingrid Bender and Tim Bender, Individually and as Next
Friend of Andrew Bender vs. Houston Northwest Medical Center, Houston
Northwest Medical Center, Inc., Houston Northwest Medical Operating Partners,
Ltd., Houston Northwest Operating Partners, LLC, Cesario A. Castillo, M.D.,
Woodrow V. Dolino, M.D., Renee Madden, N.P. and Summerwood Family Clinic;
In the 125th Judicial District Court of Harris County, Texas. (Plaintiff)
       Deposition
       Firm: Davis and Davis

Darla Plunkett Riley vs. Isaac Grate, Jr., MD In the 269th District Court of Harris
County, Texas, 269th Judicial District. (Plaintiff)
      Deposition
      Firm: Davis and Davis

Tammie Chapman v. DCR Beverages, LLC, Doing Business As Smashburger, DC
Rightside, LLC, DCR Concessions, LLC and DCR Hospitality, LLC In the 101st
Judicial District of Dallas County, Texas. (Defense)

Cause No. 2012-502124; Gary Williams, Individually and on Behalf of the Estate
of Justin Kurt Williams, Deceased v. Vicki Buxkemper, CFNP; In the 237th District
Court of Lubbock County, Texas. (Defense)

Guillermo Hurtado, As Next Friend to Jesus Hurtado-Garcia, An Incapacitated
Adult vs. CVS Pharmacy Inc., et al. (Plaintiff)

Darron Q. Watson and Kenyatta Sapp, Individually as the natural Parents of
Darron Z. Watson, deceased, and Kenyatta Sapp as the Administratrix of the
Estate of Darron Watson, deceased, v. Northlake Pediatric Associates, P.C. and
Raymond Rosenberg, M.D. (Plaintiff)
      Deposition
      Firm: Cochran, Cherry, Givens, Smith, Sistrunk and Sams

Debora Cherry v. Efficient Attic Systems, L.P; Cause No. 11-09147; In the 101st
Judicial District Court of Dallas County, Texas. (Defense)

                                         12
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21    Page 82 of 117 PageID 160




Cause No. 2012-33100; Samuel C. Fischer v. Coaches Sports Bar and Grill Katy,
Inc. and Coaches Sports Bar and Grill Humble; 215th District Court; Harris
County, Texas. (Defense)
       Deposition
       Firm: Hermes Sargent Bates; Indemnity Insurance

Bianca Elliott Colgin, Individually and as Next Friend of Arden Louise Colgin, a
Minor vs. Remington Arms Company, LLC, Sporting Goods Properties, Inc.,
Robert M. Farrell, Robert M. Farrell, LLC, Robert M. Farrell Development, LTD.,
Robert M. Farrell Family Partnership #1, LTD., Robert M. Farrell Family
Partnership #2, LTD., and North Rio Vista, LTD. (Plaintiff)

Cause No. CC-12-04068-A. Emilia Hernandez vs. Tam and Tam International
d/b/a Tam’s Chinese Restaurant; In the County Court at Law No. 1 of Dallas
County, Texas. Your File No. 1132001 (Defense)

Jeffrey Herron, Amy Herron, Individually and as Next Friend of Jeffrey Herron
(His Guardian), William Herron, a Minor and Abigail Herron, a Minor v. BRC
Aledo Properties, LLC d/b/a Railhead Smokehouse, Aledo Bearcat Properties,
LLC, Burton Parnell, Randy Myers, and Michelle Terry; and Todd Jarvis, Third
Party Defendant (Defense)

Janie Edwards, individually and as heir to and representative of the estate of
Vernell Edwards, deceased v. CVS Pharmacy, Individually and d/b/a CVS
Pharmacy, Store #7664, CVS Rx Services, Inc. CaremarkPCS Health, LLC d/b/a
CVSCaremark and General Peay, Pharmacist (Plaintiff)

Alisa McClure, Individually and as Representative of the Estate of Brian McClure;
Betty Jean Grubbs; and Sherry Lynn Barr McClure as Next Friend of Hunter Lee
McClure and Morgan Leann McClure, minors, vs. Watson Pharmaceuticals, Inc.;
Watson Laboratories, Inc, a Nevada Corporation; Watson Laboratories, Inc., a
Delaware Corporation; Watson Pharma, Inc.; Alza Corporation; Johnson &
Johnson; Novaris Pharmaceutical Corporation; Novartis AG; Sandoz, Inc.;
Sandoz Pharmaceuticals Corporation; Mylan, Inc.; Mylan Pharmaceuticals, Inc.;
Mylan Technologies, Inc.; Columbia Medical Center of McKinney Subsidiary d/b/a
Medical Center of McKinney; Columbia North Texas Subsidiary, GP, L.L.C.; Scott
DeVilleneuve, MD; E. Ragnar Peterson, MD; Sant, P.L.L.C., d/b/a Surgical
Associates of North Texas, and Jolene L. Hammons (Defense)



                                       13
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21       Page 83 of 117 PageID 161



Cause No. CC-11-02914-D in Dallas Co. Court at Law No. 4; Lynanne
Rannebarger v. Gilardo Gonzalez, Southwestern Motor Transport, Inc. and
Derrick Percell Britt v. Virginia Adkins, Individually, on behalf of the Estate of
Ladarius Adkins, and on behalf of all wrongful death beneficiaries of the Estate of
Ladarius Adkins (Defense)
      Deposition
      Firm: Strasburger & Price; Mark Scudder

Cause No. 2011-CO-07975; in the 57th Judicial District Court, Bexar County;
Maria Garza, Individually and on behalf of the Estate of Leoncio Antonio Garza v.
Sea Island-I10, Ltd. (Defense)

Cause No. 09-15340 David Dawson v. Fluor Intercontinental, Inc. and Watkinson,
LLC Managing Contractors a/k/a Watkinson LLC; in the District Court Dallas,
County, Texas 134th Judicial District (Plaintiff)

United States of America v. Dewey Mackay; United States District Court for the
District of Utah (Prosecution); Trial testimony

United States of America v. Jaret Bush (Prosecution)

Cause No. 2010-80-C; Kathy Mangum Jones, For and on behalf of the wrongful
death beneficiaries of Joseph W. Jones, deceased vs. Brandon HMA., Inc. D/B/A
Rankin Medical Center, Brandon HMA, Inc. D/B/A Rankin Medical n/k/a Brandon
HMA, LLC, Dr. James Jefferson, Dr. Kurt Johnson, Dr. Michael Albert, and John
Does 1-10 (Plaintiff)

Cause No. 17004; Dana Running as next friend of Jeffrey Peck and Jonathan Peck,
Minors v. Joshua Shane Murphy and Nash Builders, Limited in the 424th Judicial
District Court of Llano County, Texas (Plaintiff)
       Deposition and Trial testimony
       Firm: The Law Offices of Price Ainsworth; Price Ainsworth

Cause No. 366-00795-2010; John Michael Mock, et al. v. Presbyterian Hospital of
Plano, et al.; in the 366th District Court, Collin County, Texas (Defense)
      Trial testimony
      Firm: McCue Pauley




                                         14
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21       Page 84 of 117 PageID 162



Tom McEnnis and Patti Plymate-McEnnis vs. State Farm County Mutual
Insurance Company of Texas; In the District Court Williamson County, Texas, 26th
Judicial District (Defense)

No. 2009-48-4. Stephen Mark Hurley vs. Freeman Center; In the District Court
McLennan County, Texas 170th Judicial District (Defense)

Cause No. 09-15795; Julie Schwartz v. Michael H. Brophy, MD (Defense)

JWA No. 589-A-2010; Ricky Guzman, Claimant v. Forged Components, Inc.,
Respondent (Defense)

Cause No: 2247; In Re: Estate of Frank O’Neil, Deceased; In the Constitutional
County Court of Kimble County, Texas (Defense)
     Deposition
     Firm: Gordon Reese; Bob Bragalone

Jamarcus Edwards vs. Progressive casualty Insurance Company, et al. Parish of
DeSoto, 42nd JDC No. 66,954. (Plaintiff)
     Deposition
     Firm: Silbert and Garon (New Orleans, LA); Scott Silbert

Boyce Gainey, as Guardian and Representative of the Estate of Justin Gainey, Non
Compos Mentos, vs. Lift-All Company, Inc., Rigging Supply Company and
Industrial Mill and Maintenance Supply, Inc. (Plaintiff)
      Deposition: Montes Law Group; Rachel Montes
      Trial: The Tracy Firm; Todd Tracy

Bonnylen Catlett v. Duncanville Independent School District; Civil Action No.
3:09-CV-01245-K pending in the U.S. District Court for the Northern District of
Texas, Dallas Division (Defense)

John Kirtley, III, Individually and as Independent Administrator of the Estate of
John Kirtley, Jr. Deceased vs. Gulf States LTAC of Dallas, etc. Cause No. 09-
08471-F; Client/Matter No.: 0100-00042 (Defense)

Manual Marquez, on behalf of the Estate of Terry Bailey, Manual Marquez father,
Mary Lous Williams mother and Damian Bailey and Macy Bailey and Tia Bailey
individually and Lana Martinez individually and as next friend of Macy Bailey, a
minor vs. S.C. Johnson and Son, Inc., and John Forte (Defense)

                                         15
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21       Page 85 of 117 PageID 163




State of Texas vs. Robert Willard Lenox (Defense)
       Trial: Public Defender Sherman, Texas

No. 23,265- Becky Vanden Bosch, Individually and as Next Friend of Justin
Maurice Evans, a Minor Child vs. Wilbarger General Hospital, et al.-in the 46th
Judicial District of Wilbarger County, Texas (Defense)
      Trial: Schell Cooley; Tim Ryan

Kenneth Washington and Betty Washington, Individually and on Behalf of the
Estate of Everett Washington vs. Methodist Health System, Dung Ngoc Huynh, and
Demetria Carwile (Plaintiff)

Brenda F. Bowers vs. Gayle D. Bounds, D.O., Sheridan Express Pharmacy of
Lawton; Case 5:08-cv-00476-m (Defense)

United States of America vs. Patricia Green; United States District Court for the
District of New Mexico (Prosecution)
       Trial

United States of America vs. Tiofila Santanilla United States District Court for the
Western District of Texas (Prosecution)
      Trial

Adcock vs. Baylor Medical Center at Trophy Club, et al. Cause No. 141-224238-
07.(Defense)

Patricia Walters, Individually and as Next Friend of Austin Walters vs. Stephen
Biondo, CVS Pharmacy Store #3200 and CVS Pharmacy Inc. Cause No. 296-
01896-07 (Defense)

Brian Hurd et al. vs. Michael Preston Speight; Harold Speight; Hand Dallas
Restaurant Inc. d/b/a Have a Nice Day Café and BNY Dallas, INC. d/b/a Tiki
Bob’s Cantina (Defense)

Leehah Fischer Cain vs. CVS Pharmacy et al.; In the District Court of Harris
count, Texas, 80th Judicial District. (Defense)

Cause No. 06-07111-A; Joseph Zheng vs. Wal-Mart Stores, Inc. and April Johnson
(Defense)

                                         16
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21        Page 86 of 117 PageID 164



      Deposition; Cowles and Thompson; Bevan Rhine

Mary Garcia, Individually and as Personal Representative of the Estate of Melany
Avila, Deceased v. Golden Triangle Living Center, Inc., et al.; 58th Judicial District
Court; Jefferson County, Texas; Cause No. A-175, 506 (Defense)

Craig and Susan Waltjer v. Holiday World of Houston, L.P. and Keystone RV
Company; In the 189th District Court of Harris County, Texas; Cause No. 2004-
47571 (Defense)

Cabrera v. Johnson et al.; In the 162nd Judicial District Court; Dallas County,
Texas; Cause No. DC 0600223 (Defense)
      Deposition and Trial; McCue Pauley; David McCue and Bruce Pauley

Mario Perea, Individually, and as Representative of the Estate of Jacob Perea,
Deceased, et al. vs. Michael Rice, M.D., et al.; Cause No. 2005-533,287 (Defense)
     Deposition and Trial; Schell Cooley; Tim Ryan

Norberto Ortiz, et al. vs. Columbia Medical Center of Las Colinas, Inc., et al.
Cause No.: 05-10908-M; 298th Judicial District (Defense)
     Deposition; McCue Pauley; David McCue and Bruce Pauley

Michael Martin et al. vs. KV Trucking, Inc., et al. Civil Action No. 4:04cv369.
(Defense)

I have served as a consultant on numerous other cases.

Research Experience

SMU Undergraduate Research: “The Phenylation of
Poly(methylphenylphosphazene)”Dr. Patty Wisian-Nielson, 1994
SMU Undergraduate Research: “The Preparation of S-Hexahydropyrene and 4-
      Bromopyrene”, Dr. Edward Biehl and Dr. Daniel Swartling, 1993

Pohl Cancer Research Laboratory, Georgia College, Milledgeville, GA: “Cellular
      Spin Resonance”, Dr. Douglas G. Pohl, 1987-1991




                                          17
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21     Page 87 of 117 PageID 165




Presentations

Speaker, “Stories from the ‘Front Line’ of Medicine and Medical Toxicology”;
Highland Park High School Science Festival, Dallas, TX, February 1, 2020

Organizer and speaker, ACMT Seminar in Forensic Toxicology; Criminal
Poisoning and Drug-Facilitated Sexual Assault: Forensic, Legal and Medical
Aspects, Washington DC, December 9-10, 2019

Speaker, Opioid Multidistrict Litigation Conference, Dallas, TX, June 6, 2019

Speaker, “The Emergency Department, Poisons, Drugs, and Murder Mysteries”;
Highland Park High School Science Festival, Dallas, TX, January 31, 2019

Organizer and speaker, ACMT Seminar in Forensic Toxicology; Opioids,
Toxicology, and the Law: Medical-Legal Aspects of the Opioid Epidemic, Dallas,
TX, December 13-14, 2018

Speaker, “Perspective on Drug Users’ Death and Dealer Culpability”; ACMT
Seminar in Forensic Toxicology; Opioids, Toxicology, and the Law: Medical-
Legal Aspects of the Opioid Epidemic, Dallas, TX, December 14, 2018

Billington ME, Hail S. Crushing Counterfeits: Deaths Due to Illicit and
Inadvertent Use of Potent Opioid Analogues. North American Congress of Clinical
Toxicology, Chicago, IL. November 26-29, 2018.

Meadors KB, Hail S, Kleinschmidt K, Cao J. Chasing the Dragon with Fentanyl
Patch Gel. North American Congress of Clinical Toxicology, Chicago, IL.
November 26, 29, 2018,

Speaker, “The Opioid Epidemic: Stories from the “Other” Front Line.” EMC of
TEAMHealth 10th Annual Women in Emergency Medicine Conference; September
21, 2018.

Testimony, State of Texas, House of Representatives, Select Committee on
Opioids and Substance Abuse; May 15, 2018.




                                        18
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21      Page 88 of 117 PageID 166



Sciano NM, Green WL, Hail S. Left Neck Mass: Virchow Node. SAEM Photo
Competition, Indianapolis, IN. 16 May 2018.

Speaker, “Drug Overdose Causation: How Did They Die, How Do You Prove It,
and Why Your Civil Case is A Crime Scene”; State Bar of Texas, Advanced
Medical Torts Course; San Antonio, Texas; March 9, 2018.

Keynote Speaker, “The Opioid Epidemic: Stories from the Front Line”; The
Opioid Epidemic: A Wicked Problem of the Worst Kind Conference by Avera
Healthcare, United States Attorney’s Office, District of South Dakota; Sioux Falls,
South Dakota; October 18, 2017.

Speaker, Police Use of Force in Today’s World, Miami-Dade Police Department;
Miami, Florida; June 26, 2017.

Speaker, 2017 New Orleans Field Division (NOFD) Management Training;
Kessler Air Force Base; Biloxi, Mississippi; June 20, 2017

Adjunct Instructor, Advanced Diversion Investigator Training, Drug Enforcement
Administration Academy, Quantico, Virginia; June 14, 2017,

Speaker, 2017 Annual Conference of the Colorado Law Enforcement Coordinating
Committee. “Opioid Epidemic: Medical Issues in Prosecutions.” Keystone,
Colorado; April 18, 2017.

Speaker, North Carolina Opioid Reduction Alliance, Strategic Initiative, Heroin
Overdose Conference; Charlotte, North Carolina; April 13, 2017.

Speaker, Alternative Careers in Medicine, Washington University via Skype, St.
Louis, Missouri; February 7, 2017

Workshop Chair, Society of Forensic Toxicologists National Meeting; “The
Medical Toxicology Detectives: From the Case Files of Parkland Hospital”,
Dallas, Texas, October 17, 2016.

Southwest Association of Forensic Scientists, “The Zombie Apocalypse: Excited
Delirium Syndrome, Designer Drugs, and TASERS”; Galveston, Texas, September
29, 2016.




                                        19
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21    Page 89 of 117 PageID 167



Drug Enforcement Administration, New Orleans Field Division Management
Conference; “Demystifying Toxicology”; Biloxi, Mississippi, September 21, 2016.

Drug Enforcement Administration and Hazelden Betty Ford Foundation. “Saving
Lives—Innovative Solutions to the Opioid Crisis”; Minneapolis, Minnesota,
September 8, 2016.

Drug Enforcement Administration, Office of Diversion Control, Federal
Pharmaceutical Drug Investigations and Prosecutions Training, “Demystifying
Toxicology: What the Dead Can and Cannot Tell us”; Dallas, Texas, August 24,
2016.

Drug Enforcement Administration, Ft. Worth Tactical Diversion Squad,
“Demystifying Toxicology: What the Dead Can and Cannot Tell Us”, Ft. Worth,
Texas, June 15, 2016.

Department of Homeland Security, Law Enforcement Coordinating Committee,
“Demystifying Toxicology: What the Dead Can and Cannot Tell Us”; Cheyenne,
Wyoming, June 2, 2016.

Department of Homeland Security, Law Enforcement Coordinating Committee,
“The Zombie Apocalypse: Excited Delirium Syndrome, TASERs, and Designer
Drugs”; Cheyenne, Wyoming, June 2, 2016.

Dallas Drug Enforcement Administration, United States Department of Justice,
“Demystifying Toxicology”; Dallas, Texas, May 9, 2016.

American Medical Association, Panelist, Physician Entrepreneurship: Transform
the Future of Health Care; Austin, Texas, April 28, 2016.

University of Texas Southwestern Joint Conference on Agitation, Department of
Emergency Medicine and Department of Psychiatry, “Excited Delirium
Syndrome”; Dallas, Texas, January 28, 2016.

Organized Crime Drug Enforcement Task Forces, United States Department of
Justice,“Demystifying Toxicology and ‘But For’ Causation; Atlanta, Georgia,
November 19, 2015.

Southwest Association of Forensic Scientists, “Pick Your Poison”; Oklahoma
City, Oklahoma, October 22, 2015.

                                       20
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21      Page 90 of 117 PageID 168




Southwest Association of Forensic Scientists, “State of Texas vs. Ana Gonzalez-
Angulo”; Oklahoma City, Oklahoma, October 22, 2015.

Southwest Association of Forensic Scientists, “Forensic Files of Dr. Hail”,
Oklahoma City, Oklahoma, October 22, 2015.

Parkland Health and Hospital System Police Department, “Poisons and Police”,
Summer 2015

“TASER Tox”, TASER International Scientific Advisory Board; Scottsdale,
Arizona, April 10, 2015.

“So You Think You Are An Expert”, Consultation in the Civil and Criminal
Arenas, American College of Medical Toxicology, Baltimore, Maryland,
November 12, 2013.

Mock Deposition, Consultation in the Civil and Criminal Arenas, American
College of Medical Toxicology, Baltimore, Maryland, November 12, 2013

“Criminal Potpourri”, Consultation in the Civil and Criminal Arenas, American
College of Medical Toxicology, Baltimore, Maryland, November 13, 2013

University of Texas Southwestern Medical Center, Toxicology Grand Rounds,
“Continuous Intravenous Infusion of Physostigmine in Anticholinergic Delirium”,
North Texas Poison Center, Dallas, Texas, August 7, 2012

“Toxicology”, University of Texas Southwestern School of Medicine, Sophomore
      Pharmacology, April 13, 2012

“Witches: Heretics or Early Drug Users”, Tarrant County Medical Examiner’s
Office, Ft. Worth, Texas, October 2011

“Continuous Intravenous Infusion of Physostigmine in Anticholinergic Delirium”,
Utah Poison Control Center, Salt Lake City, Utah, October 2011

“Forensic Files of Dr. Stacey Hail”, Georgia Poison Control Center, Atlanta,
Georgia, October 2011




                                         21
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21      Page 91 of 117 PageID 169



“Syndrome of Antidiuretic Hormone Complicating Pediatric Ingestion of
Fluoxetine”, North American Congress of Clinical Toxicology, Washington D.C.,
September 2011

Keynote Speaker at the Southwest Association of Toxicologists, “Legal Highs—
and Lows”,Austin, Texas, April 2011

Testimony; Texas House of Representatives, Committee on Criminal
Jurisprudence, House Bill 1548 to add Methylenedioxypyrovalerone and
Mephedrone to Penalty Group 2 of the Texas Controlled Substances Act, Austin,
Texas, March 15, 2011

Southwest Association of Forensic Scientists, “The Case Files of Dr. Stacey Hail”,
Grapevine, Texas, September 2010

Society for Academic Emergency Medicine, Clinical Pathologic Case Conference
competition, Phoenix, Arizona, June 2010

University of Texas Southwestern Medical Center, Emergency Medicine Resident
Conference, “Takotsubo Cardiomyopathy”, 2009

University of Texas Southwestern Medical Center, Toxicology Grand Rounds,
“Xocolatl: A Treasure from Ancient Civilizations”, 2007-2010

University of Texas Southwestern Medical Center, Toxicology Grand Rounds,
“Witches: Heretics or Early Drug Users”, 2005-2010

University of Texas Southwestern Medical Center, Emergency Medicine Resident
Conference, Toxicology In-Service Review, 2005-2017

Toxicology Grand Rounds, “Mycotoxins and the Black Mold Controversy,” 2003
Instructor, Terrorism Response and Emergency Care Course, Texas Department of
Health and Parkland Hospital, 2003

Children’s Medical Center Noon Conference, “Management of Acetaminophen
and Salicylate Toxicity in Pediatric Patients”, May 2003

Certified Specialist of Poison Information Review Course, “Natural Toxins”, April
2003, 2004



                                        22
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21     Page 92 of 117 PageID 170




Instructor, Advanced Disaster Life Support course, Secret Service Headquarters,
       “Chemical Agents II”, January 2003

American Association of University Women and Brookhaven College, “Expanding
Your Horizons in Math and Science”, Keynote Speaker, October 2001

Toxicology, “Paraquat Poisoning”, October 2001

Emergency Medicine Resident’s Conference, “Keeping Pace with Cardiac Pacing
in the Emergency Department”, June 2002


Emergency Medicine Resident’s Conference, “A Right Common Iliac Artery
Mycotic Aneurysm”, May 2001

Emergency Medicine Resident’s Conference, “Petechiae and Purpura”, September
2000

Emergency Medicine Resident’s Conference, “Heat Stroke”, June 2000

Emergency Medicine Resident’s Conference, “A Pediatric Case of Abdominal
Pain and Altered Mental Status”, January 2000

207th Annual American Chemical Society meeting, San Diego, CA, March 13-17,
1994

42nd International Science and Engineering Fair, Orlando, FL, “The Cellular Spin
Resonance of Human Lung Fibroblasts: Cancerous vs. Benign”, May 1991


Publications

Kroll MW, Hail SL, Kroll RM, Wetli CV, Criscione JC. Electrical weapons and
excited delirium: shocks, stress, and serum serotonin. Forensic Sci Med Pathol;
2018 Aug 11. doi: 10.1007/s12024-018-0005-8. [Epub ahead of print]

National Association of Medical Examiners Position Paper: Recommendations for
the Investigation, Diagnosis, and Certification of Deaths Related to Opioid Drugs.
Academic Forensic Pathology; 2013; 3(1): 77-83.

                                        23
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21     Page 93 of 117 PageID 171




Hail S, Obafemi A, Kleinschmidt K. Successful management of olanzapine-
induced anticholinergtic agitation and delirium with a continuous intravenous
infusion of physostigmine in a pediatric patient. Clinical Toxicology; March 2013;
51(3): 162-166.

“Vesicating Agents Including Mustard and Lewisite”, Medical Response to
Terrorism, Lippincott, Williams, and Wilkins, 1st ed. 2004

Basic Disaster Life Support (BDLS) Provider Manual, “Chemical Events” chapter,
National Disaster Life Support Education Consortium (NDLSEC), 2003

“ ‘It Doesn’t Get Any Better Than This’: It Better Not Get Any Worse”; Southern
Methodist University’s Criteria: A Journal of Rhetoric; 1992-1993.

Media Appearances (link may be archived differently after initial broadcast)

“Vengeance: Killer Coworkers--Poisonous Affair.” An HLN Original Series;
original air date January 19, 2020.
https://cnncreativemarketing.com/project/vengeance/#open-overlay

Avera, US Attorney Talk Opioid Abuse in South Dakota, Press Conference and
TV Interview; Keloland in Sioux Falls, SD.
http://www.keloland.com/news/article/news/avera-u-s-attorney-talk-opioid-abuse-
in-south-dakota

“Doctor Discusses the Dangers of Caffeine”, live interview with Fox 4 News
Heather Hayes, May 16, 2017. http://www.fox4news.com/news/255248346-videoI

“Toxicologists Warn Against Extreme Danger of Fentanyl”, interview with NBC 5
DFW Bianca Castro, October 27, 2016.
http://www.nbcdfw.com/news/health/Toxicologists-Warn-Against-Extreme-
Danger-of-Fentanyl-398979141.html

“Snapped”; Season 16, Episode 12: ‘Ana Gonzalez-Angulo’; original air date
January 24, 2016, Oxygen channel.
http://www.oxygen.com/snapped/season-16/episode-12/videos/snapped-sneak-
peek-1612-ana-gonzalez-angulo-part-1




                                        24
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21    Page 94 of 117 PageID 172



“Doctors warn of dangerous new street drug, ‘flakka’, Fox 4 News, April 8,
2015.
http://www.fox4news.com/story/28755020/doctors-warn-of-dangerous-new-
drug-flakka

“Prescription heroin in Vancouver clinic”, live interview Al Jazeera America,
February 3, 2015.
https://ajam.boxcn.net/s/mrooktr0y80xshf3jlyy5hzf7e713op7


“Science Day at Trial of Doctor Accused of Poisoning Lover”, My Fox Houston,
September 18, 2014.
http://www.myfoxhouston.com/story/26573332/science-day-at-trial-of-doctor-
accused-of-poisoning-lover

“Toxicologists testify in trial of doctor accused of poisoning lover”,
Click2Houston, September 18, 2014.
http://www.click2houston.com/news/testimony-continues-in-trial-of-doctor-
accused-of-poisoning-lover/28124198

“Protecting yourself from West Nile”, live interview WFAA Daybreak, June 24,
2014.
http://www.wfaa.com/news/health/bfont-color000000VIDEOfontb-Protecting-
yourself-from-West-Nile-264378691.html

“Teen overdoses on K2, ends up in hospital”, Fox 4 News, June 8, 2014.
http://www.myfoxdfw.com/story/25724360/teen-overdoses-on-k2-ends-up-in-
hospital

“Synthetic Marijuana: Outbreak of Overdoses in Texas”, live interview Al Jazeera
America, May 5, 2014.
https://ajam.app.box.com/s/e2y3dcrmqrv9c3s4kcmp

“Gold buillion coins buying peace of mind”, interview with Dallas Morning News
financial columnist, Will Deener, May 4, 2014.
http://www.dallasnews.com/business/columnists/will-deener/20140504-gold-
bullion-coins-buying-peace-of-mind.ece




                                       25
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21    Page 95 of 117 PageID 173



“Dallas police investigating rash of suspected K2 overdoses, Fox 4 News, May 2,
2014.
http://www.myfoxdfw.com/story/25416692/dallas-police-investigating-rash-of-k2-
overdoses

“Outbreak of overdoses”, CBS Dallas/Fort Worth, May 2, 2014.
http://dfw.cbslocal.com/video/10120684-outbreak-of-overdoses/

“Debunking Beezin’Buzz Hype”, live interview Fox 4 News, April 30, 2014.
http://www.myfoxdfw.com/video?clipId=10111288&topVideoCatNo=237008&au
toStart=true

“FDA Questions Safety of Antibacterial Soaps”, live interview Fox 4 News,
December 16, 2013.
http://www.myfoxdfw.com/video?clipId=9640947&topVideoCatNo=237008&aut
oStart=true

Commercial for Dallas Gold and Silver Exchange: Investing in Bullion and Rare
Coins, 2013.
http://www.youtube.com/watch?v=Y1DkQ9Cv_WI

“FDA Investigates Energy Shots”.
http://www.myfoxdfw.com/video?clipId=7965995&autostart=true, November 15,
2012.

“The Toxic Truth Behind Halloween Monsters”;
http://www.wfaa.com/news/local/The-Toxic-Truth-behind-Halloween-Monsters-
175682071.html, October 24, 2012.

“Small button batteries an be huge health danger for kids, experts warn.”
http://www.wfaa.com/news/health/Lynch-Syndrome-172716251.html, October 4,
2012.

“High on Hand Sanitizer”, live interview Fox 4 New, April 25, 2012
http://www.myfoxdfw.com/video?clipId=7032720&autostart=true

“State of Forensic Toxicology”; Letter to the Editor; Texas Bar Journal,
September 2011.
http://www.texasbar.com/AM/Template.cfm?Section=Texas_Bar_Journal&Templ
ate=/CM/ContentDisplay.cfm&ContentID=15395

                                       26
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21     Page 96 of 117 PageID 174




“Legal ‘Bath Salts’ Drug Alarms Doctors; Fox 4 News, January 14, 2011
http://www.myfoxdfw.com/dpp/news/011411-legal-%E2%80%98bath-
salts%E2%80%99-drug-alarms-doctors

National Geographic and BBC documentary: Drugged: High on Cocaine;
      January 16, 2011

National Geographic and BBC documentary: Drugged: High on Ecstasy;
      January 17, 2011

“Toxic Metals in Children’s Products”, February 24, 2011
http://dfw.cbslocal.com/2011/02/24/cbs-11-tests-for-toxic-metals-in-childrens-
products/

“US Supreme Court Blocks Execution of Texan Using New Drug Mix”,
http://www.myfoxdfw.com/dpp/news/texas-inmate-set-to-die-with-new-lethal-
drug-tuesday, April 5, 2011

“Feds move to Ban ‘Four Loko’ Alcholic Energy Drink; live interview Fox 4
       News, November 16, 2010
http://www.myfoxdfw.com/dpp/news/national/111610-feds-move-to-ban-
%27four-loko%27-alcoholic-energy-drink

“FDA issues warning makers of alcoholic energy drinks. Dallas Morning News;
November 18, 2010




                                        27
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21   Page 97 of 117 PageID 175




     EXHIBIT 18
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21   Page 98 of 117 PageID 176
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21                Page 99 of 117 PageID 177



  Postgraduate:

                  Baylor University Medical Center, Dallas, Texas
                  April 1977 – March 1981
                  Anatomic and Clinical Pathology Residency

  BOARD CERTIFICATIONS:

         American Board of Pathology, Tampa, Florida

                  Anatomic and Clinical Pathology
                  November 1981

                  Forensic Pathology, Special Competency Certificate
                  May 1984

  PROFESSIONAL EXPERIENCE:

         Deputy Medical Examiner

                  Tarrant County Medical Examiner
                  July 1978 – September 1983

                  Tarrant – Parker Medical Examiner’s District
                  October 1983 – September 1985

         Deputy Chief Medical Examiner

                  Tarrant – Parker Medical Examiner’s District
                  October 1985 – September 1989

                  Tarrant County Medical Examiner’s District
                  (Tarrant, Denton Johnson, and Parker Counties)
                  October 1989 – Present

  TEACHING APPOINTMENTS AND AFFILIATIONS:

         University of North Texas Health Sciences Center
         Texas College of Osteopathic Medicine
         Fort Worth, Texas:

         Clinical Assistant Professor of Pathology
                September 1981 – August 1984

         Assistant Professor of Pathology
                September 1984 – August 2001
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21           Page 100 of 117 PageID 178




         John Peter Smith Hospital Family Practice Residency
                Program, Fort Worth, Texas
                April 1982 – Present

                Pathology Staff (Teaching)
                March 1990 – August 2000

         Fort Worth Police and Fire Training Academy
               Fort Worth, Texas
               Visiting Lecturer, April 1981 – Present

         Baylor University Medical Center, Dallas Texas
                Supervisor, Pathology Residents (Forensic
                Electives and Required Forensics)
                Consultant, Forensic Pathology
                1981 – Present

         Baylor College of Dentistry, Dallas, Texas
                Elective Senior Rotation, Forensic Odontology
                1982 – 1992

         Saint Paul Hospital Pathology Residency Program
         Dallas, Texas
                 Senior Resident Rotation, Forensic Pathology
                 1982 – 1995 (Hospital program terminated)

         Methodist Hospitals of Dallas Pathology Residency
         Program, Dallas, Texas
               Senior Resident Rotation, Forensic Pathology
               1983 – 1995 (Hospital program terminated)

         Regional Police Academy, Arlington Police Training
               Center, Arlington, Texas
               Visiting Lecturer, 1986 – Present



         U.S. Treasury Department, Alcohol, Tobacco, and Firearms
         Training Lecturer (Explosives Workshop)
         1989, 1990, 1991, 1992, 1993, 1994, 1995

         Kentucky Coroners’ Update
               Air Crash Investigation – 1989
               The Branch Davidian Siege and Aftermath – 1994
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21           Page 101 of 117 PageID 179




         University of New Orleans Forensic Sciences Seminar
                1998 – Present

         Indiana Coroners’ Annual Meeting – 2001 (Response and Investigation of the
                Branch Davidian Tragedy)

         Tarrant County Medical Examiner – Annual Forensic Science Update
                December 2002 - Present

         International Forensic Institute, Tarrant County Medical Examiner
                 2007 – 2011 – Physicians for Human Rights Training

   SOCIETY AND FRATERNAL MEMBERSHIPS:

         Pre-Med, Pre-Dent Society, Texas A&M University
               September 1970 – December 1972
               Tutor Program 1971 – 1972

         Phi Beta Pi Theta Kappa Psi Medical Fraternity
                September 1973 – Present
                Faculty Advisor 1986 – 2001

         American Society of Clinical Pathologists
               1977 – 1993

         American Chemical Society
               1983 – 1995

         American Academy of Forensic Sciences
               Provisional Member, February 1984
               Member, February 1988
               Fellow, February 1991
               Nominating Committee, Pathology/Biology Section, 1991 –
                      1992

         National Association of Medical Examiners
                March 1984 – March 2017, Present
                Board of Directors: 1990-1992, 1993-1995
                Committees:
                       Program, 1986 – 1993, 1994 – 2001
                       Medical Device Malfunction, 1987 – 2001
                       Membership and Credentials, Subcommittee to
                               Clarify Affiliate Membership, 1987-88
                       Liaison and Information, Tissue Banking
                               Subcommittee, 1987 – 1992
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21            Page 102 of 117 PageID 180



                        Liaison and Information, 1990 – 2000
                               State Coordinator May 1992 – Present
                        CDC Project, 1990
                        Human Rights, 1990
                        Nominating, 2001
                        Oversight, 2002

                Program Director, 1993 Annual Meeting (Fort Worth, Texas)

                Editorial Board of The American Journal of Forensic
                Medicine and Pathology (Vincent J.M. DiMaio, Editor-in-Chief),
                May 1992 – December 1996

         Physicians for Human Rights, 2014
                Investigation of death of Palestinian student, June 2014

         Association for the Advancement of Automotive Medicine – 2004 – present

         Tarrant County Society of Pathologists
                June 1984 – 1993 (organization terminated 1993)
                Secretary-Treasurer, September 1988 – 1993
                President 1992

         Texas Medical Association
               November 1986 – December 1997
               June 2002 – present

         Tarrant County Medical Society
                November 1986 – December 1997, June 2002 – present
                Museum of Science and History Liaison Committee – 1992

         Texas Society of Pathologists
                January 1989 – December 1997
                Medical Examiner Council, 1989 – 1997
                Alternate Delegate, 1990 – 1993 term

         American Medical Association
               1989- 1997

         American Association for the Advancement of Science
               September 1984 – 2002

         American Association for Clinical Chemistry
               1986 – 1993
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21            Page 103 of 117 PageID 181



         American Association of Physical Anthropology
               1987 – 2007

         Paleopathology Association
                1988 – 1996

         State Bar of Texas (lecturer)
                October 2015

   AWARDS:

         National Honor Society, L.D. Bell High School
                1967 – 1970

         Eagle Scout, Boy Scouts of America
                (Sea Explorer Ship 324, Longhorn Council)
                February 1970

         National Merit Scholar, Texas A&M University
                September 1970 – December 1972

         American Airlines Administrative Association
               Scholarship – 1970

         Phi Eta Sigma, Texas A&M University, 1971

         Dean’s List, Texas A&M University
                Fall 1970 – Fall 1972

         Texas College of Osteopathic Medicine
                Best Instructor in Pre-Clinical Sciences, 1985
                Class Appreciation Awards
                       Class of 1987
                       Class of 1989

   PUBLICATIONS:

         Marcus, Peter B., Martin, James H., Green, Robert H. and Krouse, Marc A.,
         “Glycocalyceal Bodies and Microvillous Core Rootlets: Their Value in Tumor
         Typing”, Archives of Pathology and Laboratory Medicine, 103, February 1979.

         Ritzmann, Steven E. and Krouse, Marc A., “Electrophoresis Assays”, Chapter 27
         in: Clinical Medicine, John A. Spittell, Jr. (ed), Harper and Row, Hagerstown,
         Maryland, 1980-1984.
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21           Page 104 of 117 PageID 182



         Brown, Robert E. and Krouse, Marc A., “Polysorbates and Renal Oxalate Crystals
         in the E-Ferol Syndrome”: (letter), Journal of the American Medical Association,
         255:18, May 9, 1986 p2445.


   PAPER PRESENTATIONS (Peer Reviewed):

         Crow, RM, Peerwani, N and Krouse, MA, “A Practical Technique for Freeing the
         Mandible in a Viewable Body with Fixed Rigor Mortis”, presented by Dr. Crow
         at AAFS 35th Annual Meeting, Odontology Section, February 1983.

         Peerwani, Crow and Krouse, “One Body … Three Techniques … Three Positive
         Identifications”, presented by Dr. Peerwani at AAFS 36th Annual Meeting,
         Odontology Section, February 1984.

         Peerwani, Crow, Krouse and Springfield, AS, “Intravenous Sedation Results in
         Death in Oral Surgeon’s Office”, presented by Drs. Peerwani and Springfield at
         AAFS 36th Annual Meeting, Odontology Section, February 1984.

         Crow, Peerwani and Krouse, “A Dislodged Endotracheal Tube Results in Death
         of Oral Surgery Patient”, presented by Dr. Crow at AAFS 36th Annual Meeting,
         Odontology Section, February 1984.

         Krouse and Peerwani, “Vitreous Gasses as an Indicator of Postmortem Interval”,
         (poster), at AAFS 40th Annual Meeting, Pathology/Biology Section, February
         1988.

         “Air Crash Scene Investigation”, at Kentucky Coroners’ Conference, Louisville,
         Kentucky, April 1989.

         Krouse, Peerwani, Harvey, CM and Putthoff, SL, “Clinical Forensics: Evolution
         of a New Area of Public Service in an Urban Medical Examiner System”,
         presented by Dr. Krouse at AAFS 42nd Annual Meeting, General Section,
         February 1990.

         Peerwani, Krouse, Harvey, Putthoff, and Bodiford, EA, “Who Helps the Helper?
         A Model for Critical Incident Debriefing”, presented by Dr. Peerwani at AAFS
         42nd Annual Meeting, General Section, February 1990.

         Harvey, Krouse, Putthoff and Peerwani, “Pheochromocytoma Presenting
         Clinically as Acute Respiratory Distress: A Case Report”, presented by Dr.
         Harvey at AAFS 42nd Annual Meeting, Pathology/Biology Section, February
         1990.
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21             Page 105 of 117 PageID 183



         Peerwani, Krouse, Harvey, Putthoff and Moses, DG, “Polyarteritis Nodosa
         Presenting as Sudden Death: A case Report and Review of Literature”, presented
         by Dr. Peerwani at AAFS 42nd Annual Meeting, Pathology/Biology Section,
         February 1990.

         Krouse, Peerwani and Harvey, “A Problematic Cause of Death: Unusual Septic
         Death of a Splenectomized Person”, presented by Dr. Krouse at AAFS 42nd
         Annual Meeting, Pathology/Biology Section, February 1990.

         Krouse, M.A., “A Probable Case of Tubercuolosis in a Northern Sinagua Burial at
         Elden Pueblo”, presented as a poster at 50th Pecos Archaeology Conference,
         August 1990, Blanding, Utah and at AAFS 42nd Annual Meeting,
         Pathology/Biology Section, February 1991.

         Krouse, M.A., and Peerwani, N., “Sudden Death due to Interaction of
         Phenochromocytoma and Brevital/Depomedrol”, presented as a poster at AAFS
         43rd Annual Meeting, Pathology/Biology Section, February 1991.

         Krouse, M.A., Peerwani, N., Harvey, C.M., Putthoff, L.L. and Sisler, G.S.,
         “Unusual Injury Pattern due to Separation from a Moving Motor Vehicle: Even
         Landlocked Texas Surfers Can Die”, presented by Dr. Krouse at AAFS 43rd
         Annual Meeting, Pathology/Biology section, February 1991.

         Gill-King, H., and Krouse M.A., “Traumatic Erbs Palsy in Skeletonized Human
         Remains”, presented as a poster at AAFS 44th Annual Meeting, Physical
         Anthropology Section, February 1992.

         Peerwani, N., Krouse, M.A., Crow, R.M., Ubelaker, D.W., Houck, M.M.,
         Springfield, A.S., Eisenberg, A.J., and Singer, R.L., “Devilish Doings in the Heart
         of Texas – The Branch Davidian Siege” at NAME 27th Annual Meeting, 1993.

         Krouse, M.A. and Jentzen, J, “Starvation Child Abuse in Tarrant County, Texas
         and Milwaukee County, Wisconsin” at NAME 27th Annual Meeting, 1993.

         Krouse, M.A. and Ernst, R., “Case Wounding Characteristics versus Laboratory
         Studies of Newer Ammunition Types – The Black Talon Strikes” at NAME 27th
         Annual Meeting, 1993.

         Krouse, M.A., “Fatalities from Explosions in Tarrant County, Texas” at NAME
         27th Annual Meeting, 1993.

         Peerwani, M., Krouse, M.A., and Crow, R.M., “Firearm Injury Patterns in the
         Branch Davidian Raid”, presented by Dr. Krouse at AAFS 46th Annual Meeting,
         Multidisciplinary Section, February 1994.
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21           Page 106 of 117 PageID 184



         Krouse, et al, “A Case of Unusual Adipocere Formation in a Body with Prolonged
         Submersion”, presented by Dr. Krouse at NAME 35th Annual Meeting, 2001.

         Krouse, M.A., “Spontaneous Coronary Artery Dissection – Case Presentations
         and a Brief Literature Review”, presented at NAME 37th Annual Meeting, 2003.

         Austin, D. and Krouse, M., “Incidence of Hyoid and Laryngeal Fractures in
         Hangings”, presented by Dr. Krouse at AAFS 58th Annual Meeting,
         Pathology/Biology Section, February 2006.

         Krouse, M.A. and Becker, J., “Suicide Using an Unusual Improvised Firearm”,
         presented by Dr. Krouse at AAFS 61st Annual Meeting, General Section,
         February 2009

         Krouse, M.A., “Sudden Death due to Kawasaki-like Arteritis in a Surgically
         Repaired Coronary Artery Fistula”, presented at AAFS 61st Annual Meeting,
         Pathology-Biology Section, February 2009

   CONTINUING MEDICAL EDUCATION:

         37th Annual Pathology Seminar: Bone Tumors. Univ. of Texas Health Science
         Center, San Antonio, Texas, November 1980

         Update on Hepatitis and Review of Gastrointestinal Pathology, Snowmass,
         Colorado, January 1981

         Review of Obstetrical and Gynecologic Pathology, Snowmass, Colorado, January
         1982

         Review of Coagulation and Hemostasis, Vail, Colorado, February 1982

         Review of Coagulation and Hemostasis; Head and Neck Pathology, Snowmass,
         Colorado, January 1983

         ASCP Programs, Saint Louis, Missouri, October, 1983:
              Mechanisms of Death
                     Diseases Induced by Drugs, Nutritional Supplements and
              Environmental Toxins
              The Autopsy: Labor-saving Devices and Techniques
              Man and Machine: Evaluating the Auto Accident Victim
              Forensic Pathology Dinner Seminar
              Extranodal Lymphoma and Lymphoma-like Lesions

         General Surgical Pathology and Hematology Review, Snowmass, Colorado,
         February 1984
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21          Page 107 of 117 PageID 185



         Mechanisms of Injury in Motor Vehicular Crashes – Indianapolis, Indiana,
         September 2000

         National Association of Medical Examiners Annual Meetings:
                San Antonio, Texas, November 1984
                New Orleans, Louisiana, February 1986 (interim)
                Tucson, Arizona, November 1986
                San Diego, California, February 1987 (interim)
                San Francisco, California, September 1987
                Philadelphia, Pennsylvania, February 1988 (interim)
                Boston, Massachusetts, November 1988
                Las Vegas, Nevada, February 1989 (interim)
                Sanibel Island, Florida, October 1989
                Cincinnati, Ohio, February 1990 (interim)
                Denver, Colorado, September 1990
                Anaheim, California, February 1991 (interim)
                Honolulu, Hawaii, September 1991
                New Orleans, Louisiana, February 1992 (interim)
                Milwaukee, Wisconsin, September 1992
                Boston, Massachusetts, February 1993 (interim)
                Fort Worth, Texas, September 1993 (Program Director)
                Charleston, South Carolina, September 1994
                Seattle, Washington, February 1995 (interim)
                Baltimore, Maryland, September 1997
                San Francisco, California, February 1998 (interim)
                Orlando, Florida, February 1999 (interim)
                Reno, Nevada, February 2000 (interim)
                Indianapolis, Indiana, September 2000
                Seattle, Washington, February 2001 (interim)
                Richmond, Virginia, October 2001
                San Jose, California, September 2003
                Washington, DC, February 2013 (interim)


         American Academy of Forensic Sciences Annual Meetings (Workshops in
         parentheses):
                New Orleans, Louisiana, February 1986
                San Diego, California, February 1987
                       (Designer Drugs)
                Philadelphia, Pennsylvania, February 1988
                Las Vegas, Nevada, February 1989
                       (Facial Reconstruction)
                Cincinnati, Ohio, February 1990
                       (Special Issues in Child Abuse and Neglect)
                Anaheim, California, February 1991
                New Orleans, Louisiana, February 1992
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21           Page 108 of 117 PageID 186



                San Antonio, Texas, February 1994
                Seattle, Washington, February 1995
                        (Pathology-Biology Section Moderator)
                San Francisco, California, February 1998
                Orlando, Florida, February 1999
                Reno, Nevada, February 2000
                Seattle, Washington, February 2001
                Chicago, Illinois, February 2003
                Dallas, Texas, February 2004
                New Orleans, Louisiana, February 2005
                Seattle, Washington, February 2006
                San Antonio, Texas, February 2007
                Denver, Colorado, February 2009
                Washington, DC, February 2013
                        (Indirect Postmortem Ophthalmoscopy)
                Seattle, Washington, February 2014
                Baltimore, Maryland, February 2017

         International Association of Forensic Sciences
                 Vancouver, British Columbia, August 1987

         Armed Forces Institute of Pathology – Forensic Anthropology Workshop,
               February 1988

         Smithsonian Institute Forensic Anthropology Workshop
               September 1988

         Mountain, Desert and Coastal Forensic Anthropologists
               June 1990, June 1991, June 1992

         Association for the Advancement of Automotive Medicine
                Annual Scientific Meeting, October 2004
                Annual Scientific Meeting, October 2006

         Surgical Pathology for the Practicing Pathologist (Harvard Medical School)
                Scottsdale, Arizona, January 2008

         Current Concepts in Asbestos and Lung Disease (Harvard Medical School)
                Massachusetts General Hospital, April 2008

         Surgical Pathology for the Practicing Pathologist (Harvard Medical School)
                Fort Myers, Florida, March 2010

   OTHER PROFESSIONAL ACTIVITIES:
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21             Page 109 of 117 PageID 187



         Tarrant County Disaster Response Program
         Director of Morgue Facilities
         1980 – Present
                Note: This unit has responded to two commercial air crashes at D/FW
                International Airport, in 1985 and 1988 and to the Branch Davidian mass
                fatality in 1993 and currently assists in planning for response to acts of
                terrorism involving chemical or biologic agents)


         Phi Beta Pi Kappa Psi Chapter Faculty Advisor
         1986 – 2001

         Fort Worth Boys’ Club
         Board of Directors January 1987 – December 1989

         Boys’ and Girls’ Clubs of Greater Fort Worth
         Board of Directors January 1990 – 1993
         1990 Auction Co-chair (Decorations)

         Boy Scouts of America, Longhorn Council:
               Order of the Arrow 1968- 1972, 1988 – Present
               Troop 326
                       Troop Committee 1987 – 1991
                       Troop Committee Chairman 1988- 1989
               Trinity Trails District
                       District Committee 1990 – 1992
                       District Activities Chairman 1990 – 1991
                       District Health & Safety Officer 1991 – 1993

         United States Forest Service Volunteer Work:
                Paleopathology and Paleodemography Study of Sinagua Anasazi Peoples,
                1989 – 1991

         El Paso Police Department and El Paso County Sheriff’s Department Workshop:
         Recovery of Buried Human Remains
                July 1990, July 1991

         Homicide Investigators of Texas Workshops
               June 1991
               April 1992

         Southwest Association of Forensic Scientists Workshop
               April 1993
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21           Page 110 of 117 PageID 188



         Fort Worth Museum of Science and History, Advisory Committee and Principal
         Advisor for special exhibit “Whodunnit? The Science of Criminalistics” (Exhibit
         opened May 1993)
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21   Page 111 of 117 PageID 189




     EXHIBIT 19
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21   Page 112 of 117 PageID 190
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21   Page 113 of 117 PageID 191
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21   Page 114 of 117 PageID 192
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21   Page 115 of 117 PageID 193
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21   Page 116 of 117 PageID 194
Case 4:20-cr-00269-Y Document 20-1 Filed 01/15/21   Page 117 of 117 PageID 195
